UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-6093 Name of Registrant: VanguardInstitutionalIndex F unds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Item 1: Schedule of Investments Vanguard Institutional Index Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (10.4%) McDonald's Corp. 7,817,094 582,452 Walt Disney Co. 14,047,354 465,108 * Amazon.com Inc. 2,598,476 408,117 Home Depot Inc. 12,230,971 387,477 Comcast Corp. Class A 19,768,592 357,416 * Ford Motor Co. 25,260,540 309,189 Target Corp. 5,298,796 283,168 * DIRECTV Class A 6,366,313 265,030 Time Warner Inc. 8,259,189 253,144 Lowe's Cos. Inc. 10,306,658 229,735 NIKE Inc. Class B 2,838,101 227,445 News Corp. Class A 16,749,096 218,743 Viacom Inc. Class B 4,466,827 161,654 Yum! Brands Inc. 3,430,068 157,989 Johnson Controls Inc. 4,945,353 150,833 Time Warner Cable Inc. 2,609,686 140,897 Starbucks Corp. 5,435,928 139,051 TJX Cos. Inc. 2,942,899 131,342 * priceline.com Inc. 355,400 123,800 Carnival Corp. 3,192,683 121,992 * Kohl's Corp. 2,262,172 119,171 Staples Inc. 5,362,704 112,188 Best Buy Co. Inc. 2,541,792 103,781 Coach Inc. 2,184,493 93,846 * Discovery Communications Inc. Class A 2,090,683 91,049 Omnicom Group Inc. 2,213,585 87,392 * Bed Bath & Beyond Inc. 1,935,464 84,018 CBS Corp. Class B 4,992,687 79,184 Marriott International Inc./DE Class A 2,105,375 75,436 McGraw-Hill Cos. Inc. 2,270,455 75,061 Stanley Black & Decker Inc. 1,216,868 74,570 Starwood Hotels & Resorts Worldwide Inc. 1,394,420 73,277 Macy's Inc. 3,100,107 71,581 Mattel Inc. 2,642,348 61,989 Gap Inc. 3,227,635 60,163 Fortune Brands Inc. 1,119,234 55,100 * O'Reilly Automotive Inc. 1,017,807 54,147 Limited Brands Inc. 1,939,847 51,949 Genuine Parts Co. 1,162,825 51,850 VF Corp. 633,240 51,305 Harley-Davidson Inc. 1,729,947 49,200 Ross Stores Inc. 882,781 48,217 * AutoZone Inc. 210,175 48,111 Wynn Resorts Ltd. 552,178 47,912 * Apollo Group Inc. Class A 930,587 47,786 JC Penney Co. Inc. 1,736,871 47,208 Nordstrom Inc. 1,236,985 46,016 * CarMax Inc. 1,641,084 45,721 Hasbro Inc. 1,024,824 45,615 Whirlpool Corp. 557,024 45,097 Tiffany & Co. 930,942 43,745 Darden Restaurants Inc. 1,014,739 43,411 Polo Ralph Lauren Corp. Class A 481,648 43,281 Expedia Inc. 1,523,323 42,973 Family Dollar Stores Inc. 972,050 42,926 Newell Rubbermaid Inc. 2,044,480 36,412 Wyndham Worldwide Corp. 1,318,051 36,207 * Interpublic Group of Cos. Inc. 3,583,338 35,941 International Game Technology 2,183,064 31,545 Scripps Networks Interactive Inc. Class A 657,712 31,294 * Urban Outfitters Inc. 953,825 29,988 H&R Block Inc. 2,261,132 29,282 Abercrombie & Fitch Co. 648,589 25,503 Leggett & Platt Inc. 1,083,458 24,660 *,^ Sears Holdings Corp. 324,473 23,407 DR Horton Inc. 2,055,028 22,852 DeVry Inc. 461,941 22,732 * GameStop Corp. Class A 1,119,299 22,061 * Pulte Group Inc. 2,468,407 21,623 Gannett Co. Inc. 1,752,782 21,437 RadioShack Corp. 918,876 19,600 * Goodyear Tire & Rubber Co. 1,775,091 19,082 * Big Lots Inc. 553,661 18,409 Lennar Corp. Class A 1,189,246 18,291 ^ Washington Post Co. Class B 44,381 17,726 * Harman International Industries Inc. 508,193 16,979 Comcast Corp. Class A Special Shares 844,535 14,366 *,^ AutoNation Inc. 461,321 10,726 * Office Depot Inc. 2,014,123 9,265 Meredith Corp. 268,861 8,956 * Eastman Kodak Co. 1,958,637 8,226 * New York Times Co. Class A 868,863 6,725 Consumer Staples (11.3%) Procter & Gamble Co. 20,847,234 1,250,209 Coca-Cola Co. 16,961,867 992,608 Wal-Mart Stores Inc. 14,689,767 786,196 PepsiCo Inc./NC 11,684,729 776,333 Philip Morris International Inc. 13,461,580 754,118 Kraft Foods Inc. 12,809,451 395,300 Altria Group Inc. 15,305,941 367,649 CVS Caremark Corp. 9,975,665 313,934 Colgate-Palmolive Co. 3,569,514 274,353 Walgreen Co. 7,147,721 239,449 Costco Wholesale Corp. 3,225,299 208,000 Kimberly-Clark Corp. 3,006,338 195,562 General Mills Inc. 4,716,967 172,358 Archer-Daniels-Midland Co. 4,695,759 149,889 Sysco Corp. 4,329,142 123,467 HJ Heinz Co. 2,338,213 110,761 Kroger Co. 4,716,097 102,151 Avon Products Inc. 3,150,647 101,167 Kellogg Co. 1,914,566 96,705 Lorillard Inc. 1,114,441 89,501 Mead Johnson Nutrition Co. 1,502,511 85,508 Coca-Cola Enterprises Inc. 2,436,568 75,534 Reynolds American Inc. 1,240,174 73,654 ConAgra Foods Inc. 3,229,494 70,855 Clorox Co. 1,020,574 68,134 Sara Lee Corp. 4,856,966 65,229 Dr Pepper Snapple Group Inc. 1,754,595 62,323 Safeway Inc. 2,803,041 59,312 Molson Coors Brewing Co. Class B 1,159,143 54,735 Hershey Co. 1,131,899 53,867 JM Smucker Co. 876,543 53,057 Estee Lauder Cos. Inc. Class A 838,675 53,029 Campbell Soup Co. 1,418,503 50,711 Brown-Forman Corp. Class B 760,551 46,880 McCormick & Co. Inc./MD 977,399 41,090 * Whole Foods Market Inc. 1,070,813 39,738 Tyson Foods Inc. Class A 2,185,378 35,010 * Constellation Brands Inc. Class A 1,298,564 22,972 Hormel Foods Corp. 506,689 22,598 SUPERVALU Inc. 1,555,284 17,932 * Dean Foods Co. 1,326,576 13,544 Energy (10.9%) Exxon Mobil Corp. 37,396,621 2,310,737 Chevron Corp. 14,766,806 1,196,850 ConocoPhillips 10,894,694 625,682 Schlumberger Ltd. 10,035,266 618,273 Occidental Petroleum Corp. 5,965,599 467,106 Apache Corp. 2,675,548 261,562 Halliburton Co. 6,689,965 221,237 Anadarko Petroleum Corp. 3,635,155 207,386 Devon Energy Corp. 3,194,981 206,843 EOG Resources Inc. 1,861,663 173,079 Marathon Oil Corp. 5,212,361 172,529 National Oilwell Varco Inc. 3,078,135 136,885 Baker Hughes Inc. 3,166,309 134,885 Hess Corp. 2,146,897 126,925 Chesapeake Energy Corp. 4,806,120 108,859 Spectra Energy Corp. 4,759,696 107,331 Peabody Energy Corp. 1,977,135 96,899 Noble Energy Inc. 1,283,948 96,412 Murphy Oil Corp. 1,408,741 87,229 * Southwestern Energy Co. 2,542,071 85,007 Williams Cos. Inc. 4,288,073 81,945 * Cameron International Corp. 1,787,063 76,772 Valero Energy Corp. 4,153,091 72,721 El Paso Corp. 5,171,155 64,019 Consol Energy Inc. 1,658,635 61,303 * FMC Technologies Inc. 881,578 60,203 Pioneer Natural Resources Co. 852,111 55,413 * Denbury Resources Inc. 2,932,953 46,605 Range Resources Corp. 1,173,863 44,759 EQT Corp. 1,092,998 39,413 QEP Resources Inc. 1,286,598 38,778 * Nabors Industries Ltd. 2,095,617 37,847 ^ Diamond Offshore Drilling Inc. 509,062 34,499 Sunoco Inc. 882,952 32,228 Helmerich & Payne Inc. 774,355 31,330 * Rowan Cos. Inc. 842,198 25,569 Massey Energy Co. 752,936 23,356 Cabot Oil & Gas Corp. 765,107 23,037 Tesoro Corp. 1,047,246 13,991 Financials (15.6%) JPMorgan Chase & Co. 29,122,180 1,108,681 Bank of America Corp. 73,693,581 966,123 Wells Fargo & Co. 38,436,928 965,920 * Berkshire Hathaway Inc. Class B 11,566,573 956,324 * Citigroup Inc. 174,493,394 680,524 Goldman Sachs Group Inc. 3,786,979 547,521 American Express Co. 7,688,392 323,143 US Bancorp 14,080,910 304,429 MetLife Inc. 6,659,372 256,053 Morgan Stanley 10,260,342 253,225 Bank of New York Mellon Corp. 8,916,812 232,996 PNC Financial Services Group Inc. 3,859,015 200,321 Simon Property Group Inc. 2,150,778 199,463 Prudential Financial Inc. 3,430,042 185,840 Travelers Cos. Inc. 3,452,039 179,851 Aflac Inc. 3,458,058 178,816 ACE Ltd. 2,489,012 144,985 State Street Corp. 3,686,185 138,822 Capital One Financial Corp. 3,355,005 132,690 Chubb Corp. 2,310,340 131,666 CME Group Inc. 493,710 128,587 Allstate Corp. 3,952,155 124,691 BB&T Corp. 5,089,748 122,561 Franklin Resources Inc. 1,076,201 115,046 Progressive Corp. 4,905,986 102,388 Vornado Realty Trust 1,191,695 101,926 Charles Schwab Corp. 7,278,270 101,168 Public Storage 1,024,588 99,426 Equity Residential 2,082,068 99,044 Marsh & McLennan Cos. Inc. 3,984,486 96,106 SunTrust Banks Inc. 3,672,115 94,851 * Berkshire Hathaway Inc. Class A 759 94,496 T Rowe Price Group Inc. 1,882,951 94,270 Loews Corp. 2,334,889 88,492 Ameriprise Financial Inc. 1,844,040 87,278 Northern Trust Corp. 1,778,229 85,782 Boston Properties Inc. 1,022,071 84,955 HCP Inc. 2,274,105 81,822 AON Corp. 1,982,439 77,533 Hartford Financial Services Group Inc. 3,258,825 74,790 Invesco Ltd. 3,433,396 72,891 Fifth Third Bancorp 5,840,421 70,260 Host Hotels & Resorts Inc. 4,828,601 69,918 Regions Financial Corp. 9,225,291 67,068 Discover Financial Services 3,996,120 66,655 AvalonBay Communities Inc. 625,557 65,014 Weyerhaeuser Co. 3,934,273 62,004 Principal Financial Group Inc. 2,349,312 60,894 Ventas Inc. 1,152,159 59,417 * IntercontinentalExchange Inc. 543,140 56,878 Lincoln National Corp. 2,321,479 55,530 NYSE Euronext 1,911,143 54,601 XL Group PLC Class A 2,512,262 54,416 Unum Group 2,394,993 53,049 M&T Bank Corp. 628,625 51,428 KeyCorp 6,456,518 51,394 Comerica Inc. 1,295,240 48,118 Hudson City Bancorp Inc. 3,859,666 47,320 Kimco Realty Corp. 2,981,195 46,954 Health Care REIT Inc. 972,654 46,045 * Genworth Financial Inc. Class A 3,594,554 43,925 Plum Creek Timber Co. Inc. 1,193,115 42,117 ProLogis 3,502,490 41,259 * SLM Corp. 3,567,964 41,210 *,^ American International Group Inc. 992,654 38,813 * CB Richard Ellis Group Inc. Class A 2,122,517 38,800 Moody's Corp. 1,494,031 37,321 People's United Financial Inc. 2,743,553 35,913 Cincinnati Financial Corp. 1,193,618 34,436 Legg Mason Inc. 1,131,933 34,309 * Leucadia National Corp. 1,444,538 34,120 Assurant Inc. 780,850 31,781 Torchmark Corp. 592,308 31,475 Huntington Bancshares Inc./OH 5,247,641 29,754 Marshall & Ilsley Corp. 3,876,179 27,288 Zions Bancorporation 1,271,622 27,162 * E*Trade Financial Corp. 1,459,594 21,223 * NASDAQ OMX Group Inc. 1,067,730 20,746 * First Horizon National Corp. 1,709,232 19,502 Apartment Investment & Management Co. 856,296 18,308 Federated Investors Inc. Class B 672,304 15,302 Janus Capital Group Inc. 1,342,803 14,704 Health Care (11.6%) Johnson & Johnson 20,230,066 1,253,455 Pfizer Inc. 59,037,157 1,013,668 Merck & Co. Inc. 22,603,342 832,029 Abbott Laboratories 11,340,247 592,415 * Amgen Inc. 7,039,691 387,957 Bristol-Myers Squibb Co. 12,594,912 341,448 UnitedHealth Group Inc. 8,257,421 289,918 Eli Lilly & Co. 7,453,118 272,262 Medtronic Inc. 7,931,413 266,337 * Gilead Sciences Inc. 6,159,575 219,342 Baxter International Inc. 4,292,049 204,774 * Celgene Corp. 3,372,609 194,296 * Express Scripts Inc. 3,983,965 194,019 * WellPoint Inc. 2,936,015 166,296 * Medco Health Solutions Inc. 3,185,129 165,818 Allergan Inc./United States 2,258,710 150,272 * Thermo Fisher Scientific Inc. 2,992,527 143,282 * Genzyme Corp. 1,871,799 132,505 Becton Dickinson and Co. 1,707,445 126,522 Stryker Corp. 2,507,399 125,495 McKesson Corp. 1,920,432 118,644 * Biogen Idec Inc. 1,776,872 99,718 Aetna Inc. 3,065,841 96,911 * St. Jude Medical Inc. 2,404,814 94,605 Cardinal Health Inc. 2,579,333 85,221 * Intuitive Surgical Inc. 289,049 82,015 * Zimmer Holdings Inc. 1,476,164 77,248 CIGNA Corp. 1,999,327 71,536 * Hospira Inc. 1,228,965 70,063 * Boston Scientific Corp. 11,142,132 68,301 * Forest Laboratories Inc. 2,097,441 64,874 AmerisourceBergen Corp. Class A 2,048,231 62,799 * Life Technologies Corp. 1,344,551 62,777 * Humana Inc. 1,245,363 62,567 * Laboratory Corp. of America Holdings 755,173 59,228 CR Bard Inc. 687,963 56,021 Quest Diagnostics Inc./DE 1,078,870 54,451 * Varian Medical Systems Inc. 891,418 53,931 * DaVita Inc. 753,667 52,026 * Waters Corp. 680,423 48,160 * Cerner Corp. 519,938 43,670 * Mylan Inc./PA 2,269,125 42,682 * CareFusion Corp. 1,630,576 40,504 * Cephalon Inc. 550,709 34,386 DENTSPLY International Inc. 1,046,667 33,462 * Watson Pharmaceuticals Inc. 787,787 33,331 * Coventry Health Care Inc. 1,088,594 23,437 Patterson Cos. Inc. 708,825 20,308 PerkinElmer Inc. 866,422 20,049 * King Pharmaceuticals Inc. 1,824,232 18,169 * Tenet Healthcare Corp. 3,556,303 16,786 Industrials (10.8%) General Electric Co. 78,521,561 1,275,975 United Technologies Corp. 6,823,610 486,046 United Parcel Service Inc. Class B 7,276,260 485,254 3M Co. 5,237,708 454,162 Caterpillar Inc. 4,630,647 364,339 Boeing Co. 5,373,903 357,579 Union Pacific Corp. 3,654,523 298,940 Emerson Electric Co. 5,526,169 291,008 Honeywell International Inc. 5,671,702 249,215 Deere & Co. 3,113,241 217,242 FedEx Corp. 2,310,289 197,530 General Dynamics Corp. 2,793,834 175,481 Illinois Tool Works Inc. 3,698,258 173,892 Norfolk Southern Corp. 2,708,044 161,156 Danaher Corp. 3,930,579 159,621 Lockheed Martin Corp. 2,183,250 155,622 CSX Corp. 2,788,439 154,256 Tyco International Ltd. 3,655,495 134,266 Precision Castparts Corp. 1,044,841 133,060 Cummins Inc. 1,460,160 132,261 Northrop Grumman Corp. 2,161,032 131,023 PACCAR Inc. 2,677,532 128,923 Waste Management Inc. 3,506,792 125,333 Raytheon Co. 2,726,869 124,645 Eaton Corp. 1,232,553 101,673 CH Robinson Worldwide Inc. 1,218,380 85,189 Parker Hannifin Corp. 1,182,148 82,821 Expeditors International of Washington Inc. 1,557,914 72,022 Dover Corp. 1,371,166 71,589 Southwest Airlines Co. 5,470,991 71,506 Republic Services Inc. Class A 2,250,594 68,621 Goodrich Corp. 918,873 67,749 Rockwell Collins Inc. 1,154,747 67,264 Fluor Corp. 1,311,150 64,941 Rockwell Automation Inc. 1,043,414 64,410 ITT Corp. 1,347,193 63,089 L-3 Communications Holdings Inc. 840,913 60,773 Fastenal Co. 1,083,027 57,606 WW Grainger Inc. 437,894 52,158 Roper Industries Inc. 690,865 45,031 Flowserve Corp. 410,625 44,931 * Stericycle Inc. 625,719 43,475 Textron Inc. 2,011,347 41,353 * Jacobs Engineering Group Inc. 922,284 35,692 Pall Corp. 856,228 35,653 Iron Mountain Inc. 1,476,964 32,995 Pitney Bowes Inc. 1,517,675 32,448 Avery Dennison Corp. 807,581 29,977 * Quanta Services Inc. 1,544,659 29,472 Masco Corp. 2,626,871 28,922 Equifax Inc. 925,765 28,884 Robert Half International Inc. 1,096,981 28,521 Dun & Bradstreet Corp. 368,475 27,319 Cintas Corp. 975,633 26,879 RR Donnelley & Sons Co. 1,515,619 25,705 Snap-On Inc. 426,244 19,825 Ryder System Inc. 388,138 16,601 * Raytheon Co. Warrants Exp. 06/16/2011 20,998 190 Information Technology (18.8%) * Apple Inc. 6,709,638 1,903,860 Microsoft Corp. 55,929,309 1,369,709 International Business Machines Corp. 9,263,466 1,242,601 * Google Inc. Class A 1,825,777 959,975 * Cisco Systems Inc. 41,945,578 918,608 Intel Corp. 40,894,261 786,397 Oracle Corp. 28,424,870 763,208 Hewlett-Packard Co. 16,655,553 700,699 QUALCOMM Inc. 11,789,519 531,943 * EMC Corp./Massachusetts 15,082,307 306,322 Visa Inc. Class A 3,650,036 271,052 Texas Instruments Inc. 8,778,405 238,246 Corning Inc. 11,469,768 209,667 * eBay Inc. 8,480,999 206,936 * Dell Inc. 12,426,651 161,049 Mastercard Inc. Class A 711,234 159,316 Automatic Data Processing Inc. 3,613,873 151,891 * Motorola Inc. 17,142,020 146,221 * Cognizant Technology Solutions Corp. Class A 2,210,039 142,481 * Yahoo! Inc. 9,902,930 140,325 * NetApp Inc. 2,622,778 130,588 Broadcom Corp. Class A 3,291,421 116,483 * Juniper Networks Inc. 3,818,808 115,901 Applied Materials Inc. 9,829,867 114,813 Xerox Corp. 10,158,513 105,141 * Adobe Systems Inc. 3,857,835 100,882 * Salesforce.com Inc. 858,802 96,014 * Citrix Systems Inc. 1,373,152 93,704 * Intuit Inc. 2,076,483 90,971 * Symantec Corp. 5,797,811 87,953 Western Union Co. 4,848,733 85,677 * Agilent Technologies Inc. 2,546,967 84,992 Analog Devices Inc. 2,189,602 68,710 Altera Corp. 2,256,715 68,063 * Akamai Technologies Inc. 1,332,015 66,840 Paychex Inc. 2,363,027 64,960 * SanDisk Corp. 1,712,055 62,747 Amphenol Corp. Class A 1,274,193 62,410 CA Inc. 2,857,778 60,356 * Fiserv Inc. 1,102,584 59,341 *,^ First Solar Inc. 395,964 58,345 * Red Hat Inc. 1,385,765 56,816 * Autodesk Inc. 1,680,256 53,718 * BMC Software Inc. 1,312,096 53,114 * McAfee Inc. 1,114,507 52,672 Fidelity National Information Services Inc. 1,932,460 52,428 Computer Sciences Corp. 1,132,364 52,089 Xilinx Inc. 1,901,275 50,593 Linear Technology Corp. 1,646,304 50,591 * NVIDIA Corp. 4,210,196 49,175 * Western Digital Corp. 1,684,596 47,826 * Teradata Corp. 1,227,196 47,321 * Micron Technology Inc. 6,280,523 45,283 KLA-Tencor Corp. 1,244,597 43,847 ^ Microchip Technology Inc. 1,363,866 42,894 Harris Corp. 950,583 42,101 * VeriSign Inc. 1,276,168 40,506 * Electronic Arts Inc. 2,422,696 39,805 * SAIC Inc. 2,153,904 34,419 * FLIR Systems Inc. 1,158,864 29,783 * Advanced Micro Devices Inc. 4,162,777 29,597 * Lexmark International Inc. Class A 576,895 25,741 National Semiconductor Corp. 1,757,404 22,442 * LSI Corp. 4,787,201 21,830 Molex Inc. 1,009,978 21,139 Tellabs Inc. 2,821,766 21,022 Jabil Circuit Inc. 1,435,969 20,692 * JDS Uniphase Corp. 1,640,785 20,329 * MEMC Electronic Materials Inc. 1,661,867 19,809 Total System Services Inc. 1,215,352 18,522 * Novellus Systems Inc. 673,564 17,903 * Novell Inc. 2,581,458 15,411 * Teradyne Inc. 1,330,716 14,824 * QLogic Corp. 815,186 14,380 * Compuware Corp. 1,644,619 14,029 * Monster Worldwide Inc. 952,694 12,347 Materials (3.5%) EI du Pont de Nemours & Co. 6,658,076 297,083 Freeport-McMoRan Copper & Gold Inc. 3,455,227 295,042 Dow Chemical Co. 8,518,841 233,927 Newmont Mining Corp. 3,616,446 227,149 Praxair Inc. 2,247,968 202,902 Monsanto Co. 3,969,513 190,259 Air Products & Chemicals Inc. 1,561,135 129,293 Alcoa Inc. 7,500,902 90,836 PPG Industries Inc. 1,217,098 88,605 Nucor Corp. 2,317,910 88,544 Ecolab Inc. 1,713,720 86,954 International Paper Co. 3,205,290 69,715 Cliffs Natural Resources Inc. 993,423 63,500 Sigma-Aldrich Corp. 891,272 53,815 CF Industries Holdings Inc. 522,180 49,868 Sherwin-Williams Co. 661,764 49,725 United States Steel Corp. 1,052,992 46,163 Ball Corp. 675,991 39,782 Eastman Chemical Co. 530,074 39,226 Airgas Inc. 545,716 37,081 FMC Corp. 532,406 36,422 Vulcan Materials Co. 940,918 34,739 * Owens-Illinois Inc. 1,208,033 33,897 Allegheny Technologies Inc. 721,692 33,523 * Pactiv Corp. 998,285 32,923 MeadWestvaco Corp. 1,251,230 30,505 International Flavors & Fragrances Inc. 585,798 28,423 Sealed Air Corp. 1,172,640 26,361 Bemis Co. Inc. 801,850 25,459 * Titanium Metals Corp. 660,343 13,180 AK Steel Holding Corp. 803,340 11,094 Telecommunication Services (3.2%) AT&T Inc. 43,398,639 1,241,201 Verizon Communications Inc. 20,761,156 676,606 * American Tower Corp. Class A 2,946,373 151,031 * Sprint Nextel Corp. 21,921,341 101,496 CenturyLink Inc. 2,214,171 87,371 Qwest Communications International Inc. 12,775,230 80,101 Frontier Communications Corp. 7,275,870 59,444 Windstream Corp. 3,549,217 43,620 * MetroPCS Communications Inc. 1,924,155 20,126 Utilities (3.6%) Southern Co. 6,101,345 227,214 Exelon Corp. 4,854,913 206,722 Dominion Resources Inc./VA 4,327,073 188,920 Duke Energy Corp. 9,685,586 171,532 NextEra Energy Inc. 3,054,307 166,124 PG&E Corp. 2,870,053 130,358 American Electric Power Co. Inc. 3,521,454 127,582 Public Service Enterprise Group Inc. 3,716,325 122,936 Entergy Corp. 1,372,202 105,015 Consolidated Edison Inc. 2,075,998 100,105 Sempra Energy 1,820,503 97,943 PPL Corp. 3,545,689 96,549 Progress Energy Inc. 2,149,078 95,462 FirstEnergy Corp. 2,239,136 86,296 Edison International 2,393,171 82,301 Xcel Energy Inc. 3,371,181 77,436 DTE Energy Co. 1,238,022 56,862 * AES Corp. 4,892,248 55,527 Ameren Corp. 1,754,672 49,833 Wisconsin Energy Corp. 858,746 49,636 CenterPoint Energy Inc. 3,090,855 48,588 Constellation Energy Group Inc. 1,481,379 47,760 * NRG Energy Inc. 1,869,178 38,916 Northeast Utilities 1,294,009 38,264 NiSource Inc. 2,038,971 35,478 Oneok Inc. 781,828 35,214 SCANA Corp. 829,613 33,450 Pinnacle West Capital Corp. 798,171 32,940 Pepco Holdings Inc. 1,642,307 30,547 CMS Energy Corp. 1,690,998 30,472 Allegheny Energy Inc. 1,241,942 30,452 Integrys Energy Group Inc. 566,541 29,494 TECO Energy Inc. 1,574,216 27,265 Nicor Inc. 333,977 15,303 Total Common Stocks (Cost $74,752,087) Market Value Coupon Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.261% 278,497,336 278,497 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.200% 10/5/10 5,000 5,000 4,5 Fannie Mae Discount Notes 0.321%.341% 3/1/11 30,000 29,969 4,5 Freddie Mac Discount Notes 0.295% 12/15/10 1,000 1,000 Total Temporary Cash Investments (Cost $314,455) Total Investments (100.1%) (Cost $75,066,542) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $127,951,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $132,205,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $35,969,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 75,912,991   Temporary Cash Investments 278,497 35,969  Futures ContractsLiabilities 1 (977)   Total 76,190,511 35,969  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index December 2010 878 249,505 4,537 E-mini S&P 500 Index December 2010 263 14,948 (34) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2010, the cost of investment securities for tax purposes was $75,066,542,000. Net unrealized appreciation of investment securities for tax purposes was $1,160,915,000, consisting of unrealized gains of $12,249,442,000 on securities that had risen in value since their purchase and $11,088,527,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Institutional Total Stock Market Index Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (11.3%) McDonald's Corp. 1,174,363 87,502 Walt Disney Co. 2,031,154 67,252 * Amazon.com Inc. 389,203 61,128 Home Depot Inc. 1,848,526 58,561 Comcast Corp. Class A 2,891,121 52,271 Target Corp. 763,740 40,814 * DIRECTV Class A 968,306 40,311 * Ford Motor Co. 3,239,716 39,654 Time Warner Inc. 1,244,158 38,133 Lowe's Cos. Inc. 1,575,277 35,113 NIKE Inc. Class B 410,373 32,887 News Corp. Class A 2,462,560 32,161 Yum! Brands Inc. 510,241 23,502 Johnson Controls Inc. 734,383 22,399 Viacom Inc. Class B 605,842 21,925 Time Warner Cable Inc. 386,934 20,891 Starbucks Corp. 813,372 20,806 TJX Cos. Inc. 445,381 19,877 Carnival Corp. 506,345 19,347 * priceline.com Inc. 49,756 17,332 * Kohl's Corp. 318,295 16,768 Staples Inc. 796,835 16,670 Best Buy Co. Inc. 391,528 15,986 Coach Inc. 332,990 14,305 Omnicom Group Inc. 335,870 13,260 * Las Vegas Sands Corp. 360,971 12,580 * Bed Bath & Beyond Inc. 288,578 12,527 McGraw-Hill Cos. Inc. 344,917 11,403 Marriott International Inc. Class A 316,032 11,323 CBS Corp. Class B 687,269 10,900 Starwood Hotels & Resorts Worldwide Inc. 207,156 10,886 Macy's Inc. 461,468 10,655 Stanley Black & Decker Inc. 166,591 10,209 Gap Inc. 511,268 9,530 Mattel Inc. 399,141 9,364 * Liberty Media Corp. - Interactive 621,533 8,521 Fortune Brands Inc. 166,261 8,185 Limited Brands Inc. 300,783 8,055 * O'Reilly Automotive Inc. 150,747 8,020 Virgin Media Inc. 343,859 7,916 * NetFlix Inc. 48,453 7,857 VF Corp. 96,348 7,806 Genuine Parts Co. 173,706 7,746 * Apollo Group Inc. Class A 148,854 7,644 Wynn Resorts Ltd. 87,416 7,585 Harley-Davidson Inc. 257,646 7,327 Ross Stores Inc. 133,882 7,313 Cablevision Systems Corp. Class A 275,074 7,204 * AutoZone Inc. 31,281 7,161 Nordstrom Inc. 190,825 7,099 * Dollar Tree Inc. 144,868 7,064 * CarMax Inc. 244,708 6,818 * BorgWarner Inc. 128,791 6,777 Whirlpool Corp. 82,181 6,653 Activision Blizzard Inc. 612,529 6,628 Tiffany & Co. 139,090 6,536 * Discovery Communications Inc. Class A 148,764 6,479 Expedia Inc. 226,253 6,383 Hasbro Inc. 143,182 6,373 JC Penney Co. Inc. 232,735 6,326 Darden Restaurants Inc. 146,120 6,251 Polo Ralph Lauren Corp. Class A 69,559 6,251 Family Dollar Stores Inc. 140,426 6,201 Autoliv Inc. 93,402 6,102 * Discovery Communications Inc. 155,084 5,923 * Chipotle Mexican Grill Inc. Class A 34,394 5,916 Advance Auto Parts Inc. 95,548 5,607 Newell Rubbermaid Inc. 304,455 5,422 Wyndham Worldwide Corp. 196,917 5,409 * Interpublic Group of Cos. Inc. 535,474 5,371 * Sirius XM Radio Inc. 4,252,534 5,103 * Royal Caribbean Cruises Ltd. 152,819 4,818 * Liberty Media Corp. - Capital 91,364 4,756 Scripps Networks Interactive Inc. Class A 99,518 4,735 PetSmart Inc. 135,144 4,730 International Game Technology 326,179 4,713 H&R Block Inc. 360,308 4,666 * Urban Outfitters Inc. 148,242 4,661 * Liberty Global Inc. Class A 143,261 4,414 * TRW Automotive Holdings Corp. 105,372 4,379 DISH Network Corp. Class A 228,527 4,379 * NVR Inc. 6,337 4,103 * Lear Corp. 50,905 4,018 ^ Garmin Ltd. 130,753 3,968 * Liberty Global Inc. 125,993 3,850 Phillips-Van Heusen Corp. 63,312 3,809 Abercrombie & Fitch Co. 96,464 3,793 Leggett & Platt Inc. 163,566 3,723 *,^ Sears Holdings Corp. 50,209 3,622 DR Horton Inc. 313,032 3,481 * Liberty Media Corp. - Starz 53,349 3,461 DeVry Inc. 70,121 3,451 Comcast Corp. Class A Special Shares 199,815 3,399 * Mohawk Industries Inc. 63,707 3,396 Williams-Sonoma Inc. 107,079 3,394 * Pulte Group Inc. 376,434 3,298 * MGM Resorts International 289,405 3,264 American Eagle Outfitters Inc. 217,380 3,252 * Fossil Inc. 59,389 3,195 Tupperware Brands Corp. 69,637 3,187 Gannett Co. Inc. 260,388 3,185 * GameStop Corp. Class A 159,985 3,153 Tractor Supply Co. 79,462 3,151 Jarden Corp. 100,771 3,137 * LKQ Corp. 148,269 3,084 Gentex Corp. 153,701 2,999 * Signet Jewelers Ltd. 94,270 2,992 * Panera Bread Co. Class A 33,752 2,991 * Big Lots Inc. 89,343 2,971 RadioShack Corp. 138,178 2,947 * Toll Brothers Inc. 154,846 2,945 * Dick's Sporting Goods Inc. 99,993 2,804 * Dollar General Corp. 93,907 2,747 Sotheby's 73,879 2,720 Guess? Inc. 66,870 2,717 * Goodyear Tire & Rubber Co. 251,553 2,704 * Hanesbrands Inc. 104,286 2,697 * ITT Educational Services Inc. 38,117 2,678 ^ Strayer Education Inc. 15,098 2,635 Washington Post Co. Class B 6,539 2,612 * Harman International Industries Inc. 76,626 2,560 * DreamWorks Animation SKG Inc. Class A 80,122 2,557 Foot Locker Inc. 172,544 2,507 * Warnaco Group Inc. 48,981 2,504 Burger King Holdings Inc. 103,817 2,479 * WMS Industries Inc. 63,929 2,434 Service Corp. International 278,155 2,398 * Aeropostale Inc. 101,962 2,371 * Tempur-Pedic International Inc. 75,832 2,351 Polaris Industries Inc. 34,739 2,262 *,^ Lululemon Athletica Inc. 50,328 2,251 * J Crew Group Inc. 66,199 2,226 Lennar Corp. Class A 143,408 2,206 * Penn National Gaming Inc. 74,357 2,202 Brinker International Inc. 113,057 2,132 * Deckers Outdoor Corp. 42,627 2,130 * Bally Technologies Inc. 60,864 2,127 Chico's FAS Inc. 196,909 2,071 * Lamar Advertising Co. Class A 63,706 2,027 John Wiley & Sons Inc. Class A 49,344 2,016 * Career Education Corp. 90,203 1,937 * Tenneco Inc. 65,853 1,908 * Dana Holding Corp. 154,210 1,900 Jones Apparel Group Inc. 96,011 1,886 * Valassis Communications Inc. 54,910 1,861 * Hyatt Hotels Corp. Class A 48,385 1,809 *,^ Under Armour Inc. Class A 39,994 1,801 * Carter's Inc. 65,456 1,723 Wendy's/Arby's Group Inc. Class A 375,501 1,701 * Cheesecake Factory Inc. 63,237 1,674 * AutoNation Inc. 71,757 1,668 * Dress Barn Inc. 70,176 1,667 * Life Time Fitness Inc. 41,460 1,636 Rent-A-Center Inc. 72,532 1,623 Wolverine World Wide Inc. 54,695 1,587 * Live Nation Entertainment Inc. 152,352 1,505 Brunswick Corp. 97,585 1,485 Hillenbrand Inc. 68,648 1,477 * Madison Square Garden Inc. Class A 68,542 1,445 *,^ Coinstar Inc. 33,204 1,427 Aaron's Inc. 76,972 1,420 * Office Depot Inc. 303,490 1,396 * Iconix Brand Group Inc. 79,528 1,392 * Gymboree Corp. 32,674 1,357 * Childrens Place Retail Stores Inc. 27,577 1,345 Meredith Corp. 40,054 1,334 Cracker Barrel Old Country Store Inc. 26,280 1,334 * HSN Inc. 44,255 1,323 CTC Media Inc. 60,173 1,320 Thor Industries Inc. 39,372 1,315 Dillard's Inc. Class A 55,620 1,315 * AnnTaylor Stores Corp. 64,816 1,312 Men's Wearhouse Inc. 55,099 1,311 * Jack in the Box Inc. 60,651 1,300 * Saks Inc. 150,758 1,297 * Capella Education Co. 16,683 1,295 * JOS A Bank Clothiers Inc. 30,330 1,292 * Jo-Ann Stores Inc. 28,686 1,278 * Eastman Kodak Co. 295,955 1,243 * Sally Beauty Holdings Inc. 110,461 1,237 * CROCS Inc. 94,548 1,230 Regal Entertainment Group Class A 93,494 1,227 * OfficeMax Inc. 93,509 1,224 Regis Corp. 63,329 1,211 MDC Holdings Inc. 41,620 1,208 * Vail Resorts Inc. 31,992 1,200 Choice Hotels International Inc. 32,859 1,198 Weight Watchers International Inc. 38,239 1,193 Cooper Tire & Rubber Co. 60,746 1,192 PF Chang's China Bistro Inc. 25,522 1,179 Matthews International Corp. Class A 33,316 1,178 * Collective Brands Inc. 71,425 1,153 * Steven Madden Ltd. 27,415 1,126 * New York Times Co. Class A 143,559 1,111 * Gaylord Entertainment Co. 36,350 1,109 Pool Corp. 54,596 1,096 * Morningstar Inc. 24,423 1,088 * Orient-Express Hotels Ltd. Class A 95,615 1,066 National CineMedia Inc. 58,455 1,046 ^ Buckle Inc. 39,257 1,042 Arbitron Inc. 36,799 1,029 * 99 Cents Only Stores 53,973 1,019 KB Home 86,978 985 * BJ's Restaurants Inc. 34,734 978 * Pier 1 Imports Inc. 118,527 971 Cinemark Holdings Inc. 58,234 938 * Maidenform Brands Inc. 32,270 931 * Skechers U.S.A. Inc. Class A 39,480 927 * Cabela's Inc. 48,852 927 Scholastic Corp. 32,946 917 Bob Evans Farms Inc. 32,374 909 * Timberland Co. Class A 45,273 897 * Buffalo Wild Wings Inc. 18,578 890 * CEC Entertainment Inc. 25,912 890 *,^ Education Management Corp. 58,881 864 * Belo Corp. Class A 135,897 843 * American Axle & Manufacturing Holdings Inc. 93,295 842 * Talbots Inc. 63,508 832 Cato Corp. Class A 30,998 829 * Blue Nile Inc. 18,576 826 Ryland Group Inc. 45,522 816 Finish Line Inc. Class A 58,513 814 * G-III Apparel Group Ltd. 25,693 806 * Pre-Paid Legal Services Inc. 12,620 789 *,^ Fuel Systems Solutions Inc. 20,012 783 Ethan Allen Interiors Inc. 44,416 775 * Liz Claiborne Inc. 126,974 772 * American Public Education Inc. 23,375 768 * Asbury Automotive Group Inc. 53,985 760 Ameristar Casinos Inc. 43,141 753 * California Pizza Kitchen Inc. 43,774 747 ^ Barnes & Noble Inc. 45,824 743 * Lions Gate Entertainment Corp. 99,949 735 * Group 1 Automotive Inc. 24,155 722 American Greetings Corp. Class A 38,778 721 * Clear Channel Outdoor Holdings Inc. Class A 63,040 721 * Ulta Salon Cosmetics & Fragrance Inc. 24,533 716 Brown Shoe Co. Inc. 62,083 712 * Hibbett Sports Inc. 28,461 710 * Scientific Games Corp. Class A 72,977 708 International Speedway Corp. Class A 28,175 687 Columbia Sportswear Co. 11,695 683 *,^ Corinthian Colleges Inc. 95,326 669 Monro Muffler Brake Inc. 14,469 667 * AFC Enterprises Inc. 53,308 661 Churchill Downs Inc. 17,884 639 * Pinnacle Entertainment Inc. 57,162 637 * Helen of Troy Ltd. 24,257 613 NutriSystem Inc. 31,719 610 * DineEquity Inc. 13,432 604 * Charming Shoppes Inc. 171,086 602 * Texas Roadhouse Inc. Class A 41,889 589 * K-Swiss Inc. Class A 45,352 578 Christopher & Banks Corp. 72,757 575 Bebe Stores Inc. 79,425 573 Harte-Hanks Inc. 48,452 565 * Meritage Homes Corp. 28,782 565 Big 5 Sporting Goods Corp. 41,926 563 * Papa John's International Inc. 21,322 562 * Domino's Pizza Inc. 41,064 543 * Penske Automotive Group Inc. 41,038 542 Universal Technical Institute Inc. 27,580 539 Callaway Golf Co. 76,125 533 * Genesco Inc. 17,339 518 * America's Car-Mart Inc. 20,395 514 Blyth Inc. 12,289 507 Stewart Enterprises Inc. Class A 93,833 506 * Modine Manufacturing Co. 38,247 496 * Denny's Corp. 158,957 494 * K12 Inc. 16,816 488 * Pacific Sunwear of California Inc. 92,984 486 * Ruby Tuesday Inc. 40,700 483 * Ascent Media Corp. Class A 18,011 481 * Federal-Mogul Corp. 25,221 477 * Sonic Corp. 58,956 476 CPI Corp. 17,789 460 * Steiner Leisure Ltd. 12,024 458 * Peet's Coffee & Tea Inc. 13,339 457 * Drew Industries Inc. 21,790 455 * Amerigon Inc. 44,040 454 * Shutterfly Inc. 17,378 452 Fred's Inc. Class A 36,680 433 * Boyd Gaming Corp. 59,663 433 * Citi Trends Inc. 17,831 432 * Cavco Industries Inc. 11,685 420 * Jakks Pacific Inc. 23,775 419 * Arctic Cat Inc. 40,849 419 * True Religion Apparel Inc. 19,394 414 * Coldwater Creek Inc. 78,263 412 Standard Motor Products Inc. 38,854 409 * Interval Leisure Group Inc. 29,940 403 * AH Belo Corp. Class A 55,313 391 Cherokee Inc. 21,426 391 * Krispy Kreme Doughnuts Inc. 85,070 390 * Volcom Inc. 20,318 388 * Beazer Homes USA Inc. 93,966 388 * Standard Pacific Corp. 97,102 385 * RC2 Corp. 18,291 383 National Presto Industries Inc. 3,562 379 HOT Topic Inc. 62,664 375 * iRobot Corp. 20,121 374 * Quiksilver Inc. 95,378 373 * Biglari Holdings Inc. 1,126 370 * Lumber Liquidators Holdings Inc. 14,774 363 * Overstock.com Inc. 23,062 363 *,^ Hovnanian Enterprises Inc. Class A 92,046 362 * Mediacom Communications Corp. Class A 53,323 352 * Alloy Inc. 36,292 352 * Dorman Products Inc. 11,424 352 * La-Z-Boy Inc. 41,288 348 * Retail Ventures Inc. 32,360 348 PEP Boys-Manny Moe & Jack 32,895 348 Haverty Furniture Cos. Inc. 31,762 347 PetMed Express Inc. 19,775 346 Oxford Industries Inc. 14,386 342 * O'Charleys Inc. 47,437 341 * Knology Inc. 25,373 341 * Winnebago Industries Inc. 31,071 324 * Unifi Inc. 71,192 321 * Landry's Restaurants Inc. 12,937 317 * Leapfrog Enterprises Inc. 57,363 314 * Build-A-Bear Workshop Inc. 51,926 314 * Brookfield Homes Corp. 37,218 305 * Rue21 Inc. 11,800 305 Lennar Corp. Class B 24,500 302 * Audiovox Corp. Class A 44,054 301 * Cost Plus Inc. 72,028 299 Stage Stores Inc. 22,680 295 * Exide Technologies 61,364 294 * DSW Inc. Class A 10,188 292 Books-A-Million Inc. 48,631 292 * Carriage Services Inc. Class A 57,954 290 * Benihana Inc. Class A 38,113 289 CSS Industries Inc. 16,638 288 * Perry Ellis International Inc. 13,078 286 * Red Robin Gourmet Burgers Inc. 14,049 275 Ambassadors Group Inc. 24,141 274 * hhgregg Inc. 10,378 257 * Grand Canyon Education Inc. 11,666 256 * Vitamin Shoppe Inc. 9,253 254 World Wrestling Entertainment Inc. Class A 18,123 252 * Furniture Brands International Inc. 46,409 250 * Carmike Cinemas Inc. 28,265 246 * Shuffle Master Inc. 29,163 245 Superior Industries International Inc. 14,041 243 * Marine Products Corp. 38,969 239 * Kirkland's Inc. 17,131 237 * MarineMax Inc. 33,690 237 * Wet Seal Inc. Class A 69,414 235 * Kid Brands Inc. 26,850 231 * Kenneth Cole Productions Inc. Class A 13,837 231 * Tuesday Morning Corp. 47,795 228 * Select Comfort Corp. 32,097 218 Speedway Motorsports Inc. 13,697 215 * Journal Communications Inc. Class A 47,154 213 * Movado Group Inc. 19,250 209 * Lincoln Educational Services Corp. 14,481 209 Lithia Motors Inc. Class A 21,630 207 * Sonic Automotive Inc. Class A 20,811 205 *,^ Bridgepoint Education Inc. 13,099 203 * Entercom Communications Corp. Class A 24,735 194 * Casual Male Retail Group Inc. 47,481 194 * Stein Mart Inc. 21,888 193 Marcus Corp. 16,048 190 Systemax Inc. 15,470 190 * Morgans Hotel Group Co. 25,940 190 * Cache Inc. 36,890 188 * Isle of Capri Casinos Inc. 26,107 187 * ChinaCast Education Corp. 26,400 187 * Fisher Communications Inc. 10,632 185 * Drugstore.Com Inc. 95,569 183 * Bluegreen Corp. 65,588 183 Learning Tree International Inc. 17,883 181 * Bon-Ton Stores Inc. 17,710 180 * McClatchy Co. Class A 45,433 179 * Cumulus Media Inc. Class A 63,405 178 * Sinclair Broadcast Group Inc. Class A 24,240 170 * EW Scripps Co. Class A 20,958 165 * Bassett Furniture Industries Inc. 33,302 164 Gaiam Inc. Class A 24,424 163 * Martha Stewart Living Omnimedia Class A 33,957 161 * Core-Mark Holding Co. Inc. 5,149 159 *,^ China Automotive Systems Inc. 10,300 157 * Zumiez Inc. 7,435 157 * CKX Inc. 31,017 152 Sturm Ruger & Co. Inc. 10,565 144 * Rentrak Corp. 5,600 142 * Steinway Musical Instruments Inc. 8,174 141 * Shiloh Industries Inc. 14,359 139 * AC Moore Arts & Crafts Inc. 61,304 139 * Borders Group Inc. 112,677 134 * Media General Inc. Class A 14,880 133 * Universal Electronics Inc. 6,376 133 * Caribou Coffee Co. Inc. 12,577 131 * Entravision Communications Corp. Class A 64,225 128 * Destination Maternity Corp. 3,852 127 * Luby's Inc. 25,857 125 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 236,850 118 * Warner Music Group Corp. 24,636 111 * Playboy Enterprises Inc. Class B 20,792 107 * Strattec Security Corp. 4,111 103 * dELiA*s Inc. 53,372 101 * 1-800-Flowers.com Inc. Class A 52,607 99 * West Marine Inc. 9,677 98 * Gray Television Inc. 48,812 98 Hooker Furniture Corp. 8,400 98 Dover Downs Gaming & Entertainment Inc. 28,470 97 * Smith & Wesson Holding Corp. 27,010 96 * Nautilus Inc. 69,502 92 * Town Sports International Holdings Inc. 33,558 92 News Corp. Class B 6,073 91 *,^ Conn's Inc. 19,627 91 * Monarch Casino & Resort Inc. 8,127 91 * Midas Inc. 11,909 91 * Multimedia Games Inc. 23,244 86 * Navarre Corp. 32,814 85 * M/I Homes Inc. 8,173 85 * Cosi Inc. 95,907 83 Weyco Group Inc. 3,422 83 * Geeknet Inc. 39,329 78 * Lee Enterprises Inc. 29,094 78 * Shoe Carnival Inc. 3,817 77 * Beasley Broadcasting Group Inc. Class A 14,447 76 * Valuevision Media Inc. Class A 40,283 76 *,^ Deer Consumer Products Inc. 7,800 75 Flexsteel Industries 4,500 69 * Harris Interactive Inc. 73,072 69 Skyline Corp. 3,342 68 PRIMEDIA Inc. 17,570 67 * Princeton Review Inc. 32,289 66 * Global Traffic Network Inc. 12,686 64 * Jamba Inc. 28,900 63 * Jackson Hewitt Tax Service Inc. 68,732 63 * LodgeNet Interactive Corp. 21,143 59 * Lifetime Brands Inc. 3,800 57 * Emmis Communications Corp. Class A 73,231 57 * Zale Corp. 26,866 56 * SuperMedia Inc. 5,300 56 * New York & Co. Inc. 20,825 54 * Delta Apparel Inc. 3,519 53 * Escalade Inc. 10,730 52 * Fuqi International Inc. 7,784 51 * Orbitz Worldwide Inc. 7,885 50 *,^ Wonder Auto Technology Inc. 5,700 48 * Sealy Corp. 19,178 47 Spartan Motors Inc. 10,012 46 * Century Casinos Inc. 21,521 45 * Red Lion Hotels Corp. 5,912 44 * Stoneridge Inc. 4,152 44 * LIN TV Corp. Class A 9,610 43 * Bidz.com Inc. 25,690 42 * Einstein Noah Restaurant Group Inc. 3,800 40 Emerson Radio Corp. 17,900 40 * Stanley Furniture Co. Inc. 11,489 40 * Heelys Inc. 16,400 39 * Benihana Inc. Class A 5,006 39 * Carrols Restaurant Group Inc. 7,300 39 * Johnson Outdoors Inc. Class A 3,000 38 * American Apparel Inc. 30,900 38 * Famous Dave's Of America Inc. 3,695 35 Collectors Universe 2,600 35 * McCormick & Schmick's Seafood Restaurants Inc. 4,500 35 * US Auto Parts Network Inc. 3,500 29 * Duckwall-ALCO Stores Inc. 2,152 28 * Hallwood Group Inc. 800 28 * Salem Communications Corp. Class A 9,254 27 * Reading International Inc. Class A 5,900 27 * Dixie Group Inc. 8,586 26 * MTR Gaming Group Inc. 14,457 26 * Culp Inc. 2,200 22 * China Education Alliance Inc. 5,200 21 * Radio One Inc. 22,460 20 * Empire Resorts Inc. 17,520 19 * Daily Journal Corp. 260 19 * Hastings Entertainment Inc. 2,708 18 * TravelCenters of America LLC 5,100 18 * Saga Communications Inc. Class A 825 17 * Nexstar Broadcasting Group Inc. Class A 2,995 15 * Trans World Entertainment Corp. 8,888 15 * Palm Harbor Homes Inc. 9,203 15 * Spanish Broadcasting System Inc. 16,763 15 * Entertainment Gaming Asia Inc. 54,853 14 * Hollywood Media Corp. 7,540 9 * Outdoor Channel Holdings Inc. 1,667 9 * Dover Motorsports Inc. 4,394 8 * Ruth's Hospitality Group Inc. 1,579 6 * Canterbury Park Holding Corp. 800 6 * Lakes Entertainment Inc. 2,600 4 * Great Wolf Resorts Inc. 2,310 4 * Radio One Inc. Class A 1,680 4 * Atrinsic Inc. 5,453 3 * Forward Industries Inc. 500 2 Gaming Partners International Corp. 282 2 * Cambium Learning Group Inc. 200 1 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 332  Consumer Staples (9.7%) Procter & Gamble Co. 3,143,936 188,542 Coca-Cola Co. 2,266,715 132,648 Wal-Mart Stores Inc. 2,227,323 119,206 PepsiCo Inc. 1,760,502 116,968 Philip Morris International Inc. 2,021,666 113,254 Kraft Foods Inc. 1,903,259 58,735 Altria Group Inc. 2,273,496 54,609 CVS Caremark Corp. 1,485,672 46,754 Colgate-Palmolive Co. 535,338 41,146 Walgreen Co. 1,068,126 35,782 Costco Wholesale Corp. 480,845 31,010 Kimberly-Clark Corp. 451,887 29,395 General Mills Inc. 724,378 26,469 Archer-Daniels-Midland Co. 701,929 22,406 Sysco Corp. 645,741 18,417 HJ Heinz Co. 345,107 16,348 Avon Products Inc. 467,500 15,011 Kellogg Co. 290,798 14,688 Kroger Co. 668,550 14,481 Lorillard Inc. 166,782 13,394 Mead Johnson Nutrition Co. 223,538 12,722 Reynolds American Inc. 191,167 11,353 ConAgra Foods Inc. 487,081 10,687 Clorox Co. 153,965 10,279 Coca-Cola Enterprises Inc. 328,202 10,174 Dr Pepper Snapple Group Inc. 268,531 9,538 Sara Lee Corp. 687,476 9,233 Safeway Inc. 425,301 8,999 Bunge Ltd. 149,490 8,844 Molson Coors Brewing Co. Class B 177,212 8,368 Hershey Co. 173,074 8,237 Campbell Soup Co. 223,352 7,985 Estee Lauder Cos. Inc. Class A 126,112 7,974 JM Smucker Co. 130,306 7,887 * Whole Foods Market Inc. 159,482 5,918 McCormick & Co. Inc. 131,254 5,518 Brown-Forman Corp. Class B 88,751 5,471 Tyson Foods Inc. Class A 319,123 5,112 Church & Dwight Co. Inc. 77,498 5,033 * Energizer Holdings Inc. 72,797 4,894 Herbalife Ltd. 65,409 3,947 * Hansen Natural Corp. 82,341 3,839 * Green Mountain Coffee Roasters Inc. 121,645 3,794 * Constellation Brands Inc. Class A 207,225 3,666 Alberto-Culver Co. Class B 96,868 3,647 Hormel Foods Corp. 81,000 3,613 * Ralcorp Holdings Inc. 60,511 3,539 Corn Products International Inc. 82,928 3,110 Del Monte Foods Co. 217,021 2,845 * Smithfield Foods Inc. 164,450 2,768 SUPERVALU Inc. 233,828 2,696 * NBTY Inc. 45,378 2,495 * BJ's Wholesale Club Inc. 59,354 2,463 Flowers Foods Inc. 90,125 2,239 * Dean Foods Co. 198,039 2,022 Nu Skin Enterprises Inc. Class A 62,506 1,800 * TreeHouse Foods Inc. 38,310 1,766 Casey's General Stores Inc. 40,292 1,682 * Central European Distribution Corp. 74,004 1,652 Ruddick Corp. 45,676 1,584 * United Natural Foods Inc. 45,264 1,500 * Hain Celestial Group Inc. 45,102 1,082 Universal Corp. 26,696 1,070 * Fresh Del Monte Produce Inc. 47,917 1,040 Lancaster Colony Corp. 21,788 1,035 Sanderson Farms Inc. 23,854 1,033 Diamond Foods Inc. 24,069 987 Andersons Inc. 25,513 967 Vector Group Ltd. 49,488 925 * Pantry Inc. 33,646 811 * Darling International Inc. 82,212 700 J&J Snack Foods Corp. 15,978 670 * Medifast Inc. 24,193 656 Tootsie Roll Industries Inc. 26,331 655 Cal-Maine Foods Inc. 22,578 654 * Chiquita Brands International Inc. 48,563 643 * Rite Aid Corp. 653,706 616 * Boston Beer Co. Inc. Class A 9,036 604 Lance Inc. 28,128 599 Inter Parfums Inc. 31,060 546 B&G Foods Inc. Class A 48,191 526 WD-40 Co. 13,807 525 Nash Finch Co. 12,153 517 * Elizabeth Arden Inc. 25,652 513 Coca-Cola Bottling Co. Consolidated 9,648 511 * Prestige Brands Holdings Inc. 49,221 487 * Central Garden and Pet Co. Class A 46,959 487 * Winn-Dixie Stores Inc. 60,053 428 * Central Garden and Pet Co. 41,086 424 Weis Markets Inc. 10,127 396 Ingles Markets Inc. Class A 21,650 360 Pricesmart Inc. 12,154 354 Alico Inc. 14,659 341 * Alliance One International Inc. 81,434 338 * John B. Sanfilippo & Son Inc. 22,111 292 * Heckmann Corp. 73,624 287 *,^ Great Atlantic & Pacific Tea Co. 67,512 267 *,^ American Dairy Inc. 24,860 260 * Pilgrim's Pride Corp. 45,633 256 *,^ Star Scientific Inc. 115,778 243 * American Oriental Bioengineering Inc. 97,961 236 * Smart Balance Inc. 60,424 234 *,^ Zhongpin Inc. 14,260 232 * Susser Holdings Corp. 16,475 231 Farmer Bros Co. 14,364 230 *,^ Dole Food Co. Inc. 21,232 194 * USANA Health Sciences Inc. 4,575 185 * Omega Protein Corp. 31,643 182 Spartan Stores Inc. 11,975 174 Arden Group Inc. 2,002 165 * Lifeway Foods Inc. 15,308 161 National Beverage Corp. 11,297 158 * Harbinger Group Inc. 26,700 148 Imperial Sugar Co. 10,200 133 * Revlon Inc. Class A 10,472 132 Griffin Land & Nurseries Inc. 4,337 115 Oil-Dri Corp. of America 4,868 105 * Overhill Farms Inc. 22,150 101 * Mannatech Inc. 47,016 96 * Jones Soda Co. 50,240 71 * Reddy Ice Holdings Inc. 29,460 67 MGP Ingredients Inc. 8,234 65 * Inventure Foods Inc. 15,384 58 Schiff Nutrition International Inc. 6,986 57 * Parlux Fragrances Inc. 23,400 53 * Physicians Formula Holdings Inc. 16,000 49 * China Marine Food Group Ltd. 9,000 47 * Nutraceutical International Corp. 2,905 46 Female Health Co. 8,774 45 * HQ Sustainable Maritime Industries Inc. 12,000 36 Tasty Baking Co. 4,687 32 Bridgford Foods Corp. 2,000 26 Reliv International Inc. 10,457 22 * Seneca Foods Corp. Class A 800 21 *,^ China-Biotics Inc. 1,400 15 * Orchids Paper Products Co. 882 13 Calavo Growers Inc. 498 11 Village Super Market Inc. Class A 200 6 Energy (10.4%) Exxon Mobil Corp. 5,562,716 343,720 Chevron Corp. 2,192,815 177,728 Schlumberger Ltd. 1,491,691 91,903 ConocoPhillips 1,543,486 88,642 Occidental Petroleum Corp. 886,633 69,423 Apache Corp. 393,850 38,503 Halliburton Co. 991,775 32,798 Anadarko Petroleum Corp. 540,064 30,811 Devon Energy Corp. 463,448 30,004 EOG Resources Inc. 276,352 25,692 Marathon Oil Corp. 774,530 25,637 * Transocean Ltd. 349,216 22,451 National Oilwell Varco Inc. 457,397 20,340 Baker Hughes Inc. 468,339 19,951 Hess Corp. 322,531 19,068 Chesapeake Energy Corp. 710,433 16,091 Spectra Energy Corp. 707,203 15,947 Peabody Energy Corp. 293,373 14,378 Noble Energy Inc. 191,033 14,345 * Weatherford International Ltd. 807,962 13,816 * Southwestern Energy Co. 378,867 12,669 Murphy Oil Corp. 198,875 12,314 Williams Cos. Inc. 639,359 12,218 * Cameron International Corp. 266,943 11,468 Valero Energy Corp. 618,186 10,824 El Paso Corp. 769,366 9,525 Noble Corp. 279,644 9,449 Consol Energy Inc. 246,400 9,107 * FMC Technologies Inc. 132,874 9,074 * Newfield Exploration Co. 145,560 8,361 Pioneer Natural Resources Co. 126,525 8,228 * Ultra Petroleum Corp. 166,491 6,989 Range Resources Corp. 174,395 6,650 * Denbury Resources Inc. 415,068 6,595 Cimarex Energy Co. 91,797 6,075 QEP Resources Inc. 191,051 5,758 * Pride International Inc. 192,132 5,654 * Nabors Industries Ltd. 312,078 5,636 * Concho Resources Inc. 85,114 5,632 * Alpha Natural Resources Inc. 132,497 5,452 EQT Corp. 149,567 5,393 * Whiting Petroleum Corp. 56,144 5,362 * Petrohawk Energy Corp. 330,658 5,337 * Kinder Morgan Management LLC 87,377 5,264 ^ Diamond Offshore Drilling Inc. 76,070 5,155 Sunoco Inc. 131,916 4,815 Arch Coal Inc. 177,320 4,736 Helmerich & Payne Inc. 115,661 4,680 Core Laboratories NV 48,670 4,285 * Plains Exploration & Production Co. 153,319 4,089 * Rowan Cos. Inc. 124,798 3,789 * McDermott International Inc. 252,654 3,734 * Forest Oil Corp. 116,754 3,468 Cabot Oil & Gas Corp. 114,506 3,448 * Dresser-Rand Group Inc. 90,976 3,356 Massey Energy Co. 107,785 3,344 * Oceaneering International Inc. 60,819 3,276 Southern Union Co. 122,393 2,945 EXCO Resources Inc. 197,406 2,935 Patterson-UTI Energy Inc. 169,546 2,896 * Mariner Energy Inc. 112,804 2,733 SM Energy Co. 69,301 2,596 * Oil States International Inc. 55,211 2,570 Tidewater Inc. 57,192 2,563 * Atlas Energy Inc. 86,351 2,473 * Brigham Exploration Co. 127,010 2,381 * Superior Energy Services Inc. 86,576 2,311 * SandRidge Energy Inc. 389,016 2,210 * Dril-Quip Inc. 35,153 2,183 * Gran Tierra Energy Inc. 276,840 2,137 Tesoro Corp. 155,586 2,079 * SEACOR Holdings Inc. 23,685 2,017 * Atwood Oceanics Inc. 63,945 1,947 World Fuel Services Corp. 70,509 1,834 CARBO Ceramics Inc. 21,688 1,757 * Continental Resources Inc. 37,469 1,737 Berry Petroleum Co. Class A 53,524 1,698 Holly Corp. 58,627 1,686 * Unit Corp. 44,870 1,673 * Quicksilver Resources Inc. 131,342 1,655 * Bill Barrett Corp. 43,092 1,551 Frontier Oil Corp. 115,428 1,547 * Exterran Holdings Inc. 66,130 1,502 * McMoRan Exploration Co. 86,482 1,488 Lufkin Industries Inc. 32,783 1,439 * Complete Production Services Inc. 68,557 1,402 * Bristow Group Inc. 37,702 1,360 * Rosetta Resources Inc. 57,829 1,358 * Key Energy Services Inc. 138,217 1,314 * Helix Energy Solutions Group Inc. 109,471 1,220 * Comstock Resources Inc. 52,112 1,172 * Swift Energy Co. 41,694 1,171 * Energy XXI Bermuda Ltd. 47,399 1,095 Overseas Shipholding Group Inc. 31,872 1,094 Penn Virginia Corp. 66,047 1,059 * International Coal Group Inc. 191,528 1,019 * Tetra Technologies Inc. 95,730 976 * Patriot Coal Corp. 80,269 916 *,^ ATP Oil & Gas Corp. 66,272 905 * Enbridge Energy Management LLC 16,330 901 * Carrizo Oil & Gas Inc. 36,228 867 * Newpark Resources Inc. 101,710 854 * Global Industries Ltd. 153,987 842 * Clayton Williams Energy Inc. 14,949 756 * ION Geophysical Corp. 144,754 744 * American Oil & Gas Inc. 91,793 744 * Cobalt International Energy Inc. 77,783 743 *,^ Clean Energy Fuels Corp. 52,227 742 * James River Coal Co. 40,825 716 * Contango Oil & Gas Co. 14,027 704 * Cal Dive International Inc. 126,208 690 * Gulfmark Offshore Inc. 21,003 645 * Stone Energy Corp. 41,318 609 * Vaalco Energy Inc. 103,887 596 * Harvest Natural Resources Inc. 55,967 583 * USEC Inc. 109,987 571 * Northern Oil and Gas Inc. 32,150 545 * Parker Drilling Co. 122,941 535 * Approach Resources Inc. 43,855 490 RPC Inc. 23,123 489 * Hornbeck Offshore Services Inc. 24,392 475 * Basic Energy Services Inc. 55,009 469 * Abraxas Petroleum Corp. 160,576 456 * BPZ Resources Inc. 117,261 449 * Allis-Chalmers Energy Inc. 105,617 440 * Pioneer Drilling Co. 68,812 439 General Maritime Corp. 88,761 436 * Venoco Inc. 21,691 426 * Hercules Offshore Inc. 157,629 418 * Crosstex Energy Inc. 50,063 396 * Goodrich Petroleum Corp. 27,074 395 W&T Offshore Inc. 35,175 373 * CVR Energy Inc. 44,226 365 Gulf Island Fabrication Inc. 20,035 365 * Matrix Service Co. 40,511 355 Delek US Holdings Inc. 48,823 350 * Oilsands Quest Inc. 671,858 348 * Callon Petroleum Co. 70,001 347 * Petroleum Development Corp. 12,006 331 * Dawson Geophysical Co. 12,120 323 * Cloud Peak Energy Inc. 17,332 316 *,^ GMX Resources Inc. 60,454 294 Alon USA Energy Inc. 52,674 284 * FX Energy Inc. 67,836 281 * Willbros Group Inc. 29,461 270 * Petroquest Energy Inc. 43,726 266 * Western Refining Inc. 50,739 266 * Delta Petroleum Corp. 334,960 264 * T-3 Energy Services Inc. 9,553 250 * Resolute Energy Corp. 22,300 247 * Natural Gas Services Group Inc. 16,400 242 * Bronco Drilling Co. Inc. 59,440 237 * Endeavour International Corp. 179,625 232 * Energy Partners Ltd. 18,100 217 * Rex Energy Corp. 16,299 209 * OYO Geospace Corp. 3,239 188 * Tesco Corp. 14,780 178 * Kodiak Oil & Gas Corp. 52,300 177 * Gulfport Energy Corp. 12,735 176 * CAMAC Energy Inc. 52,010 166 * CREDO Petroleum Corp. 19,223 159 * Bolt Technology Corp. 15,331 157 * Toreador Resources Corp. 12,850 144 * Warren Resources Inc. 32,647 130 * PHI Inc. 6,963 113 * Gastar Exploration Ltd. 28,000 113 * Geokinetics Inc. 15,500 96 * Double Eagle Petroleum Co. 20,964 92 * Seahawk Drilling Inc. 10,785 91 * Westmoreland Coal Co. 8,998 89 * Cheniere Energy Inc. 31,466 79 * Adams Resources & Energy Inc. 4,000 71 * ENGlobal Corp. 26,500 67 * REX American Resources Corp. 4,209 61 * HKN Inc. 16,344 57 * Rentech Inc. 56,482 56 *,^ Evergreen Energy Inc. 40,569 55 * Union Drilling Inc. 12,040 54 * Syntroleum Corp. 28,304 53 * Mitcham Industries Inc. 7,104 53 * Green Plains Renewable Energy Inc. 3,600 44 Panhandle Oil and Gas Inc. Class A 1,500 37 * Gasco Energy Inc. 116,880 35 * Sulphco Inc. 97,010 35 * Evolution Petroleum Corp. 5,600 34 *,^ Pacific Ethanol Inc. 26,820 24 * Georesources Inc. 1,400 22 * Vantage Drilling Co. 13,700 22 * GeoGlobal Resources Inc. 19,585 17 * China Integrated Energy Inc. 2,300 15 *,^ Cano Petroleum Inc. 26,263 11 * Verenium Corp. 2,894 10 * Uranium Resources Inc. 7,500 9 * Barnwell Industries Inc. 2,002 6 * RAM Energy Resources Inc. 3,700 6 * TGC Industries Inc. 301 1 Financials (15.8%) JPMorgan Chase & Co. 4,343,434 165,355 Bank of America Corp. 10,952,853 143,592 Wells Fargo & Co. 5,403,423 135,788 * Citigroup Inc. 26,891,648 104,877 Goldman Sachs Group Inc. 533,886 77,189 * Berkshire Hathaway Inc. Class B 834,378 68,986 American Express Co. 1,180,181 49,603 US Bancorp 2,092,629 45,243 MetLife Inc. 977,483 37,584 Bank of New York Mellon Corp. 1,324,085 34,598 Morgan Stanley 1,373,371 33,895 PNC Financial Services Group Inc. 574,270 29,810 Simon Property Group Inc. 319,494 29,630 Travelers Cos. Inc. 540,678 28,169 Prudential Financial Inc. 506,451 27,440 Aflac Inc. 512,619 26,508 ACE Ltd. 369,620 21,530 State Street Corp. 547,676 20,625 Chubb Corp. 356,711 20,329 Capital One Financial Corp. 498,340 19,709 CME Group Inc. 71,704 18,675 Franklin Resources Inc. 173,705 18,569 BB&T Corp. 755,477 18,192 Allstate Corp. 557,775 17,598 Charles Schwab Corp. 1,107,223 15,390 Public Storage 157,894 15,322 Vornado Realty Trust 179,098 15,318 Equity Residential 308,730 14,686 Progressive Corp. 695,097 14,507 Marsh & McLennan Cos. Inc. 590,288 14,238 T Rowe Price Group Inc. 283,233 14,180 SunTrust Banks Inc. 545,532 14,091 Loews Corp. 365,396 13,849 Ameriprise Financial Inc. 281,772 13,336 Boston Properties Inc. 152,095 12,642 Annaly Capital Management Inc. 678,259 11,937 HCP Inc. 321,313 11,561 Northern Trust Corp. 237,935 11,478 Hartford Financial Services Group Inc. 461,066 10,581 Fifth Third Bancorp 868,981 10,454 AON Corp. 265,092 10,368 Invesco Ltd. 476,921 10,125 Host Hotels & Resorts Inc. 690,010 9,991 Discover Financial Services 594,563 9,917 Regions Financial Corp. 1,303,733 9,478 AvalonBay Communities Inc. 90,581 9,414 Weyerhaeuser Co. 585,722 9,231 Principal Financial Group Inc. 348,993 9,046 Ventas Inc. 171,213 8,829 * CIT Group Inc. 207,444 8,468 NYSE Euronext 284,876 8,139 XL Group PLC Class A 374,369 8,109 Unum Group 364,223 8,068 Lincoln National Corp. 330,156 7,897 KeyCorp 962,112 7,658 M&T Bank Corp. 90,757 7,425 New York Community Bancorp Inc. 452,651 7,356 * IntercontinentalExchange Inc. 68,554 7,179 Comerica Inc. 192,915 7,167 Kimco Realty Corp. 443,882 6,991 Health Care REIT Inc. 144,572 6,844 BlackRock Inc. 38,622 6,575 * Genworth Financial Inc. Class A 535,205 6,540 PartnerRe Ltd. 81,271 6,516 Hudson City Bancorp Inc. 518,669 6,359 Plum Creek Timber Co. Inc. 178,338 6,295 ProLogis 521,581 6,144 * SLM Corp. 531,596 6,140 Macerich Co. 141,894 6,094 * CB Richard Ellis Group Inc. Class A 316,859 5,792 Digital Realty Trust Inc. 92,846 5,729 Willis Group Holdings plc 185,513 5,718 Everest Re Group Ltd. 64,417 5,570 Moody's Corp. 220,389 5,505 Federal Realty Investment Trust 67,105 5,480 Legg Mason Inc. 178,897 5,422 SL Green Realty Corp. 85,228 5,398 People's United Financial Inc. 410,061 5,368 * Berkshire Hathaway Inc. Class A 43 5,354 Assurant Inc. 127,440 5,187 * American International Group Inc. 132,530 5,182 * Leucadia National Corp. 213,022 5,032 Nationwide Health Properties Inc. 128,438 4,967 Cincinnati Financial Corp. 169,334 4,885 AMB Property Corp. 183,495 4,857 * Arch Capital Group Ltd. 57,233 4,796 Torchmark Corp. 90,175 4,792 Huntington Bancshares Inc. 784,236 4,447 Rayonier Inc. 87,457 4,383 Axis Capital Holdings Ltd. 131,745 4,340 * TD Ameritrade Holding Corp. 258,449 4,174 Alexandria Real Estate Equities Inc. 59,340 4,154 UDR Inc. 195,777 4,135 WR Berkley Corp. 150,629 4,078 * MSCI Inc. Class A 122,140 4,056 ^ Realty Income Corp. 119,316 4,023 Jones Lang LaSalle Inc. 45,886 3,959 Liberty Property Trust 123,848 3,951 RenaissanceRe Holdings Ltd. 65,655 3,937 Reinsurance Group of America Inc. Class A 79,963 3,861 Marshall & Ilsley Corp. 548,130 3,859 Zions Bancorporation 176,575 3,772 Eaton Vance Corp. 129,102 3,749 Fidelity National Financial Inc. Class A 238,563 3,748 * Affiliated Managers Group Inc. 46,314 3,613 * AmeriCredit Corp. 147,043 3,597 Essex Property Trust Inc. 32,851 3,595 Transatlantic Holdings Inc. 70,331 3,574 Chimera Investment Corp. 901,694 3,562 Regency Centers Corp. 90,116 3,557 * Markel Corp. 10,265 3,537 * E*Trade Financial Corp. 240,800 3,501 Old Republic International Corp. 250,311 3,467 Camden Property Trust 72,044 3,456 HCC Insurance Holdings Inc. 126,754 3,307 Ares Capital Corp. 209,573 3,280 Senior Housing Properties Trust 139,220 3,272 Cullen/Frost Bankers Inc. 60,065 3,236 Duke Realty Corp. 271,045 3,141 Hospitality Properties Trust 135,952 3,036 Arthur J Gallagher & Co. 113,399 2,990 SEI Investments Co. 146,470 2,979 Commerce Bancshares Inc. 78,178 2,939 Assured Guaranty Ltd. 171,300 2,931 BRE Properties Inc. 69,671 2,891 * NASDAQ OMX Group Inc. 147,982 2,875 * First Horizon National Corp. 251,153 2,866 Mack-Cali Realty Corp. 87,373 2,858 Raymond James Financial Inc. 109,330 2,769 Jefferies Group Inc. 121,945 2,767 Apartment Investment & Management Co. 128,740 2,752 Weingarten Realty Investors 125,808 2,745 City National Corp. 51,508 2,734 Brown & Brown Inc. 133,114 2,688 Taubman Centers Inc. 60,211 2,686 Allied World Assurance Co. Holdings Ltd. 47,260 2,674 White Mountains Insurance Group Ltd. 8,656 2,670 First Niagara Financial Group Inc. 228,109 2,657 American Financial Group Inc. 85,820 2,624 Developers Diversified Realty Corp. 232,335 2,607 Waddell & Reed Financial Inc. Class A 95,256 2,606 Aspen Insurance Holdings Ltd. 85,178 2,579 Highwoods Properties Inc. 78,883 2,561 * St. Joe Co. 102,152 2,541 BioMed Realty Trust Inc. 140,768 2,523 East West Bancorp Inc. 154,869 2,521 Corporate Office Properties Trust 64,409 2,403 Associated Banc-Corp 181,008 2,388 Bank of Hawaii Corp. 52,979 2,380 MFA Financial Inc. 305,828 2,333 Federated Investors Inc. Class B 102,378 2,330 Hanover Insurance Group Inc. 48,998 2,303 Omega Healthcare Investors Inc. 102,463 2,300 TCF Financial Corp. 140,965 2,282 National Retail Properties Inc. 90,866 2,282 Entertainment Properties Trust 51,261 2,213 Janus Capital Group Inc. 200,562 2,196 Greenhill & Co. Inc. 27,583 2,188 Apollo Investment Corp. 213,569 2,185 American Campus Communities Inc. 71,545 2,178 Valley National Bancorp 168,470 2,173 Platinum Underwriters Holdings Ltd. 49,707 2,163 FirstMerit Corp. 117,598 2,154 * American Capital Ltd. 370,731 2,154 Endurance Specialty Holdings Ltd. 53,538 2,131 Washington Real Estate Investment Trust 66,936 2,124 Douglas Emmett Inc. 121,232 2,123 Home Properties Inc. 40,072 2,120 * Alleghany Corp. 6,960 2,109 Validus Holdings Ltd. 79,967 2,108 Tanger Factory Outlet Centers 44,665 2,106 Protective Life Corp. 94,307 2,052 CommonWealth REIT 79,188 2,027 * Popular Inc. 698,144 2,025 Alterra Capital Holdings Ltd. 99,822 1,988 StanCorp Financial Group Inc. 52,208 1,984 Fulton Financial Corp. 218,468 1,979 * ProAssurance Corp. 34,034 1,960 * SVB Financial Group 46,069 1,950 Mid-America Apartment Communities Inc. 33,244 1,937 Kilroy Realty Corp. 57,675 1,911 Synovus Financial Corp. 772,417 1,900 Erie Indemnity Co. Class A 33,820 1,896 CBL & Associates Properties Inc. 144,517 1,887 Washington Federal Inc. 122,787 1,874 * MGIC Investment Corp. 196,894 1,817 * MBIA Inc. 180,732 1,816 LaSalle Hotel Properties 76,188 1,782 Brandywine Realty Trust 144,730 1,773 Westamerica Bancorporation 32,311 1,761 Equity Lifestyle Properties Inc. 31,952 1,741 * Signature Bank 44,805 1,740 * Forest City Enterprises Inc. Class A 134,517 1,726 * Stifel Financial Corp. 35,250 1,632 Healthcare Realty Trust Inc. 68,684 1,607 Prosperity Bancshares Inc. 48,814 1,585 DuPont Fabros Technology Inc. 62,956 1,583 DiamondRock Hospitality Co. 166,723 1,582 CapitalSource Inc. 288,383 1,540 First American Financial Corp. 102,393 1,530 Potlatch Corp. 44,054 1,498 Post Properties Inc. 53,588 1,496 Iberiabank Corp. 29,547 1,477 American Capital Agency Corp. 55,189 1,466 Extra Space Storage Inc. 91,272 1,464 * CNO Financial Group Inc. 262,476 1,454 Trustmark Corp. 66,870 1,454 Webster Financial Corp. 81,539 1,432 Umpqua Holdings Corp. 126,206 1,431 Hatteras Financial Corp. 49,581 1,412 Northwest Bancshares Inc. 122,001 1,365 Montpelier Re Holdings Ltd. 78,368 1,357 BOK Financial Corp. 30,046 1,356 Unitrin Inc. 55,125 1,345 Delphi Financial Group Inc. 53,358 1,333 NewAlliance Bancshares Inc. 105,069 1,326 Astoria Financial Corp. 97,046 1,323 * PHH Corp. 61,128 1,287 UMB Financial Corp. 35,728 1,269 Medical Properties Trust Inc. 124,587 1,263 Mercury General Corp. 30,260 1,237 * Knight Capital Group Inc. Class A 98,964 1,226 PS Business Parks Inc. 21,600 1,222 * Portfolio Recovery Associates Inc. 18,779 1,214 National Health Investors Inc. 27,470 1,210 Susquehanna Bancshares Inc. 142,835 1,206 Argo Group International Holdings Ltd. 34,241 1,190 Colonial Properties Trust 73,347 1,187 Cathay General Bancorp 99,667 1,185 Redwood Trust Inc. 81,567 1,179 BancorpSouth Inc. 82,749 1,173 Glacier Bancorp Inc. 79,230 1,157 Sovran Self Storage Inc. 30,408 1,152 Radian Group Inc. 146,465 1,145 Cash America International Inc. 32,622 1,142 ^ United Bankshares Inc. 45,568 1,134 NBT Bancorp Inc. 51,377 1,134 Columbia Banking System Inc. 56,713 1,114 Wintrust Financial Corp. 34,255 1,110 EastGroup Properties Inc. 29,691 1,110 Community Bank System Inc. 47,930 1,103 DCT Industrial Trust Inc. 230,050 1,102 Tower Group Inc. 47,044 1,098 First Citizens BancShares Inc. Class A 5,884 1,090 * MF Global Holdings Ltd. 151,094 1,088 FNB Corp. 126,031 1,079 First Financial Bancorp 63,744 1,063 Equity One Inc. 62,953 1,063 Acadia Realty Trust 55,719 1,059 RLI Corp. 18,602 1,053 Starwood Property Trust Inc. 52,481 1,043 BlackRock Kelso Capital Corp. 88,483 1,018 International Bancshares Corp. 60,096 1,015 CVB Financial Corp. 132,592 996 * Sunstone Hotel Investors Inc. 108,575 985 Franklin Street Properties Corp. 79,014 981 Hancock Holding Co. 32,516 978 Old National Bancorp 91,302 959 Alexander's Inc. 3,031 957 * Ezcorp Inc. Class A 47,396 950 Brookline Bancorp Inc. 94,529 943 First Midwest Bancorp Inc. 81,588 941 TFS Financial Corp. 101,945 937 * World Acceptance Corp. 21,102 932 American Equity Investment Life Holding Co. 89,720 919 Whitney Holding Corp. 111,421 910 National Penn Bancshares Inc. 144,106 901 Selective Insurance Group Inc. 55,088 897 * optionsXpress Holdings Inc. 58,314 896 MB Financial Inc. 55,222 896 KBW Inc. 34,705 888 Anworth Mortgage Asset Corp. 123,576 881 First Financial Bankshares Inc. 18,716 879 Lexington Realty Trust 122,292 876 Park National Corp. 13,457 862 Cousins Properties Inc. 118,697 848 Capstead Mortgage Corp. 76,740 834 Wilmington Trust Corp. 92,544 831 * Strategic Hotels & Resorts Inc. 194,147 823 Saul Centers Inc. 19,463 816 PacWest Bancorp 42,745 815 First Commonwealth Financial Corp. 146,193 797 Evercore Partners Inc. Class A 27,280 780 * First Cash Financial Services Inc. 27,886 774 Sterling Bancshares Inc. 143,932 773 Hersha Hospitality Trust Class A 149,088 772 Bank of the Ozarks Inc. 20,808 772 Employers Holdings Inc. 48,629 767 City Holding Co. 24,975 766 Provident Financial Services Inc. 61,605 761 Oriental Financial Group Inc. 56,675 754 * Ocwen Financial Corp. 73,679 747 Chemical Financial Corp. 36,090 745 First Potomac Realty Trust 49,349 740 * Ashford Hospitality Trust Inc. 81,631 739 * Altisource Portfolio Solutions SA 23,607 735 * Dollar Financial Corp. 35,207 735 PrivateBancorp Inc. Class A 64,076 730 Associated Estates Realty Corp. 51,546 721 Dime Community Bancshares Inc. 51,706 716 * Interactive Brokers Group Inc. 41,475 714 Home Bancshares Inc. 34,440 700 FBL Financial Group Inc. Class A 26,860 698 Independent Bank Corp. 30,925 696 * Investors Bancorp Inc. 58,215 689 * Citizens Republic Bancorp Inc. 764,889 689 American National Insurance Co. 9,029 686 * AMERISAFE Inc. 36,308 682 American Physicians Capital Inc. 16,430 681 Horace Mann Educators Corp. 38,193 679 Infinity Property & Casualty Corp. 13,911 678 * Navigators Group Inc. 15,157 676 * Texas Capital Bancshares Inc. 38,995 673 Boston Private Financial Holdings Inc. 102,886 673 * Investment Technology Group Inc. 47,148 670 Prospect Capital Corp. 65,520 636 Cedar Shopping Centers Inc. 104,540 636 Community Trust Bancorp Inc. 22,914 621 Danvers Bancorp Inc. 39,549 606 ^ Capitol Federal Financial 24,275 600 Bancfirst Corp. 14,807 599 Arrow Financial Corp. 23,856 598 * PMI Group Inc. 162,844 598 * Piper Jaffray Cos. 20,515 598 Government Properties Income Trust 22,338 596 Glimcher Realty Trust 93,608 576 Cardinal Financial Corp. 59,782 575 Cohen & Steers Inc. 26,223 569 BGC Partners Inc. Class A 94,929 567 Safety Insurance Group Inc. 13,443 565 Duff & Phelps Corp. Class A 41,921 565 Agree Realty Corp. 22,316 563 Provident New York Bancorp 65,455 549 * Pico Holdings Inc. 18,363 548 Camden National Corp. 15,679 543 * Greenlight Capital Re Ltd. Class A 21,616 541 Trustco Bank Corp. NY 97,244 541 * Credit Acceptance Corp. 8,901 539 Capital Southwest Corp. 5,904 536 Fifth Street Finance Corp. 47,781 532 Pennsylvania Real Estate Investment Trust 44,566 529 Inland Real Estate Corp. 63,502 528 Amtrust Financial Services Inc. 35,950 522 Flushing Financial Corp. 44,830 518 Nelnet Inc. Class A 22,521 515 * Encore Capital Group Inc. 28,458 513 Getty Realty Corp. 18,936 508 U-Store-It Trust 60,638 506 * FPIC Insurance Group Inc. 14,421 506 * GLG Partners Inc. 112,042 504 Simmons First National Corp. Class A 17,520 495 Gladstone Capital Corp. 43,885 495 * Hilltop Holdings Inc. 50,286 482 * Ameris Bancorp 51,304 480 Berkshire Hills Bancorp Inc. 25,165 477 Investors Real Estate Trust 56,906 477 Abington Bancorp Inc. 44,877 473 Calamos Asset Management Inc. Class A 41,100 473 * Forestar Group Inc. 27,155 463 * Beneficial Mutual Bancorp Inc. 51,490 462 * Pebblebrook Hotel Trust 24,647 444 Flagstone Reinsurance Holdings SA 41,741 443 MCG Capital Corp. 75,391 440 Harleysville Group Inc. 13,387 439 BankFinancial Corp. 46,827 429 * Avatar Holdings Inc. 22,383 427 Hercules Technology Growth Capital Inc. 42,209 427 First Busey Corp. 91,874 418 S&T Bancorp Inc. 23,824 415 * Citizens Inc. 59,157 408 * International Assets Holding Corp. 22,346 404 GAMCO Investors Inc. 10,378 400 WesBanco Inc. 24,445 399 Northfield Bancorp Inc. 36,863 399 Bank of Marin Bancorp 12,325 397 * Global Indemnity PLC 24,644 396 * National Financial Partners Corp. 30,595 388 LTC Properties Inc. 15,187 388 Bank Mutual Corp. 74,643 387 MarketAxess Holdings Inc. 22,731 386 * Arbor Realty Trust Inc. 75,905 383 United Fire & Casualty Co. 17,996 382 Renasant Corp. 25,001 380 Presidential Life Corp. 38,731 380 Centerstate Banks Inc. 44,062 378 Baldwin & Lyons Inc. 14,729 375 SCBT Financial Corp. 11,993 374 Ames National Corp. 18,613 371 Compass Diversified Holdings 22,941 371 Republic Bancorp Inc. Class A 17,532 370 Southside Bancshares Inc. 19,539 369 Education Realty Trust Inc. 51,338 367 * Enstar Group Ltd. 4,995 363 Cogdell Spencer Inc. 56,688 358 Cypress Sharpridge Investments Inc. 26,800 358 Capital City Bank Group Inc. 29,379 357 * iStar Financial Inc. 116,191 356 Meadowbrook Insurance Group Inc. 39,461 354 GFI Group Inc. 75,602 351 Invesco Mortgage Capital Inc. 16,187 348 * Phoenix Cos. Inc. 164,932 346 Arlington Asset Investment Corp. Class A 14,549 339 * Pinnacle Financial Partners Inc. 36,854 339 * LaBranche & Co. Inc. 86,409 337 Artio Global Investors Inc. Class A 21,862 334 Advance America Cash Advance Centers Inc. 82,807 334 Walter Investment Management Corp. 18,730 328 BRT Realty Trust 51,262 328 CoBiz Financial Inc. 57,823 322 * First Industrial Realty Trust Inc. 63,034 320 Lakeland Financial Corp. 17,002 317 * Cardtronics Inc. 20,400 315 Bryn Mawr Bank Corp. 18,272 315 Sun Communities Inc. 10,102 310 Federal Agricultural Mortgage Corp. 28,037 303 *,^ Ambac Financial Group Inc. 546,521 303 * FelCor Lodging Trust Inc. 64,609 297 Bancorp Rhode Island Inc. 10,511 294 First Merchants Corp. 38,178 291 ViewPoint Financial Group 30,566 283 Donegal Group Inc. Class A 21,179 277 Colony Financial Inc. 14,786 273 Maiden Holdings Ltd. 35,698 272 * Marlin Business Services Corp. 22,538 270 NYMAGIC Inc. 10,329 265 First Financial Holdings Inc. 23,144 258 * eHealth Inc. 19,817 256 * FBR Capital Markets Corp. 80,922 254 * Western Alliance Bancorp 37,852 254 Alliance Financial Corp. 8,325 252 CompuCredit Holdings Corp. 51,993 251 SY Bancorp Inc. 9,975 248 Heartland Financial USA Inc. 15,845 244 Gladstone Investment Corp. 36,096 242 * PMA Capital Corp. Class A 31,932 241 * Gleacher & Co. Inc. 147,893 238 Sierra Bancorp 19,076 236 National Western Life Insurance Co. Class A 1,669 235 Lakeland Bancorp Inc. 27,833 235 American National Bankshares Inc. 10,649 234 CBOE Holdings Inc. 11,164 224 Dynex Capital Inc. 20,299 219 ^ Life Partners Holdings Inc. 11,374 216 Banner Corp. 100,136 216 * CNA Surety Corp. 11,669 209 EMC Insurance Group Inc. 9,739 208 Parkway Properties Inc. 13,847 205 * Cowen Group Inc. Class A 61,797 203 1st Source Corp. 11,673 203 * TradeStation Group Inc. 30,577 201 * Center Financial Corp. 39,349 200 Consolidated-Tomoka Land Co. 6,967 199 * Safeguard Scientifics Inc. 15,832 198 * Newcastle Investment Corp. 63,600 197 *,^ Capital Trust Inc. Class A 121,039 196 Sanders Morris Harris Group Inc. 34,602 196 StellarOne Corp. 15,252 194 * Meridian Interstate Bancorp Inc. 18,224 192 * Nara Bancorp Inc. 27,028 191 Stewart Information Services Corp. 16,796 190 Universal Health Realty Income Trust 5,523 190 First of Long Island Corp. 7,366 184 * Asset Acceptance Capital Corp. 34,066 183 * Ladenburg Thalmann Financial Services Inc. 178,295 182 NorthStar Realty Finance Corp. 48,568 182 Cohen & Co. Inc. 39,328 175 ^ TowneBank 11,637 174 Medallion Financial Corp. 22,087 172 ESSA Bancorp Inc. 14,509 172 * First Marblehead Corp. 73,116 171 OneBeacon Insurance Group Ltd. Class A 11,956 171 Retail Opportunity Investments Corp. 17,600 168 First Bancorp 12,323 168 MVC Capital Inc. 12,925 168 First Community Bancshares Inc. 12,944 167 Great Southern Bancorp Inc. 7,553 164 First Financial Corp. 5,468 161 Tompkins Financial Corp. 4,051 161 SWS Group Inc. 22,367 160 Ramco-Gershenson Properties Trust 14,919 160 Rewards Network Inc. 11,074 159 Enterprise Financial Services Corp. 16,823 156 American Physicians Service Group Inc. 4,797 155 * Tejon Ranch Co. 7,028 152 * AmeriServ Financial Inc. 87,797 151 * United Community Banks Inc. 67,270 151 Sandy Spring Bancorp Inc. 9,664 150 Urstadt Biddle Properties Inc. Class A 8,198 148 Trico Bancshares 9,567 147 US Global Investors Inc. Class A 22,726 144 Westfield Financial Inc. 17,819 139 Washington Trust Bancorp Inc. 7,226 138 *,^ BankAtlantic Bancorp Inc. Class A 172,427 138 PennantPark Investment Corp. 12,614 134 * RAIT Financial Trust 80,511 133 Bridge Bancorp Inc. 5,312 133 Bar Harbor Bankshares 4,757 132 Resource America Inc. Class A 22,502 128 CapLease Inc. 22,580 126 Center Bancorp Inc. 16,521 126 * American Safety Insurance Holdings Ltd. 7,700 126 State Auto Financial Corp. 8,128 124 * Virtus Investment Partners Inc. 4,016 122 * HFF Inc. Class A 13,063 121 Financial Institutions Inc. 6,747 119 Apollo Commercial Real Estate Finance Inc. 7,400 119 German American Bancorp Inc. 6,816 117 Resource Capital Corp. 18,272 116 Asta Funding Inc. 15,178 116 Suffolk Bancorp 4,568 116 First Mercury Financial Corp. 11,473 116 * American Independence Corp. 24,159 115 OceanFirst Financial Corp. 8,624 106 LSB Corp. 4,999 104 * Guaranty Bancorp 65,579 104 * MPG Office Trust Inc. 41,623 104 Merchants Bancshares Inc. 4,126 103 WSFS Financial Corp. 2,698 101 * Hanmi Financial Corp. 78,666 101 * Doral Financial Corp. 59,445 99 Century Bancorp Inc. Class A 4,105 98 Kite Realty Group Trust 21,828 97 * NewStar Financial Inc. 12,108 90 CFS Bancorp Inc. 18,970 87 * Eagle Bancorp Inc. 7,577 87 Univest Corp. of Pennsylvania 4,943 86 *,^ Capitol Bancorp Ltd. 75,869 86 Investors Title Co. 2,504 85 SeaBright Holdings Inc. 10,233 82 Student Loan Corp. 2,709 80 Union First Market Bankshares Corp. 6,139 80 * Gramercy Capital Corp. 57,314 80 Kohlberg Capital Corp. 11,900 80 First Defiance Financial Corp. 7,612 77 *,^ Central Pacific Financial Corp. 53,485 76 * BancTrust Financial Group Inc. 24,403 75 Comm Bancorp Inc. 1,769 70 * Crawford & Co. Class B 28,331 69 Oppenheimer Holdings Inc. Class A 2,406 67 Winthrop Realty Trust 5,127 63 * Bridge Capital Holdings 7,200 63 Sterling Bancorp 7,171 62 * Metro Bancorp Inc. 5,972 62 * Flagstar Bancorp Inc. 33,600 61 * Affirmative Insurance Holdings Inc. 16,500 59 Pennymac Mortgage Investment Trust 3,300 59 Mission West Properties Inc. 8,567 58 * Cape Bancorp Inc. 7,560 57 * Pacific Capital Bancorp NA Rights 984,921 57 * Primus Guaranty Ltd. 12,300 56 * First Place Financial Corp. 14,747 56 Southwest Bancorp Inc. 4,254 55 One Liberty Properties Inc. 3,461 55 K-Fed Bancorp 6,943 55 CreXus Investment Corp. 4,388 53 MainSource Financial Group Inc. 6,687 51 Monmouth Real Estate Investment Corp. Class A 6,436 50 ESB Financial Corp. 3,558 50 * First Acceptance Corp. 28,851 49 * Firstcity Financial Corp. 6,000 49 * Penson Worldwide Inc. 9,728 48 *,^ Pacific Capital Bancorp NA 57,827 47 VIST Financial Corp. 6,411 45 * Atlantic Coast Federal Corp. 23,799 45 Ameriana Bancorp 11,143 44 * Colony Bankcorp Inc. 8,706 41 Citizens & Northern Corp. 3,103 40 * Deerfield Capital Corp. 5,755 39 First Financial Northwest Inc. 10,000 39 * Grubb & Ellis Co. 32,382 39 Peoples Bancorp Inc. 3,062 38 Diamond Hill Investment Group Inc. 512 37 * Cadence Financial Corp. 18,300 37 * Republic First Bancorp Inc. 17,473 35 * First BanCorp 125,149 35 * Green Bankshares Inc. 5,147 35 PMC Commercial Trust 3,875 34 Meta Financial Group Inc. 1,049 34 UMH Properties Inc. 3,070 33 NGP Capital Resources Co. 3,600 33 *,^ Anchor Bancorp Wisconsin Inc. 48,814 32 Wilshire Bancorp Inc. 4,798 31 First South Bancorp Inc. 3,129 31 Westwood Holdings Group Inc. 916 31 Wainwright Bank & Trust Co. 1,613 31 * NewBridge Bancorp 8,425 30 * Tree.com Inc. 4,454 29 Pulaski Financial Corp. 4,191 29 * Waterstone Financial Inc. 7,200 29 Kansas City Life Insurance Co. 900 28 Eastern Virginia Bankshares Inc. 7,487 27 * South Financial Group Inc. 96,177 27 * Cascade Bancorp 48,479 26 * Consumer Portfolio Services Inc. 27,451 24 Eastern Insurance Holdings Inc. 2,300 24 * Sun Bancorp Inc. 4,671 24 Gladstone Commercial Corp. 1,323 23 Shore Bancshares Inc. 2,379 23 * Heritage Financial Corp. 1,610 23 * Maui Land & Pineapple Co. Inc. 4,856 22 CNB Financial Corp. 1,600 22 * West Bancorporation Inc. 3,478 22 21st Century Holding Co. 6,277 22 Rome Bancorp Inc. 2,312 22 *,^ Sterling Financial Corp. 32,946 21 * American River Bankshares 3,376 21 * Nicholas Financial Inc. 2,250 21 Main Street Capital Corp. 1,300 21 * Virginia Commerce Bancorp Inc. 4,186 20 Peapack Gladstone Financial Corp. 1,726 20 Roma Financial Corp. 1,900 20 Thomas Properties Group Inc. 5,566 20 Citizens South Banking Corp. 3,809 19 * Crawford & Co. Class A 9,100 19 * Bancorp Inc. 2,757 18 Mercantile Bank Corp. 4,011 18 * Heritage Commerce Corp. 5,040 17 Capital Bank Corp. 10,018 17 * Camco Financial Corp. 8,512 17 * Hallmark Financial Services 1,900 17 First M&F Corp. 4,667 16 National Interstate Corp. 660 14 * West Coast Bancorp 6,258 14 *,^ Cascade Financial Corp. 36,647 14 * Stratus Properties Inc. 1,599 13 Provident Financial Holdings Inc. 2,290 13 * Premierwest Bancorp 27,747 12 HopFed Bancorp Inc. 1,331 12 Home Federal Bancorp Inc. 957 12 * BCSB Bancorp Inc. 1,195 11 Smithtown Bancorp Inc. 2,863 11 * North Valley Bancorp 6,436 11 TF Financial Corp. 616 10 * Pacific Mercantile Bancorp 3,238 10 * United Community Financial Corp. 7,545 10 Codorus Valley Bancorp Inc. 1,184 10 Federal Agricultural Mortgage Corp. Class A 1,021 9 First United Corp. 1,815 8 Middleburg Financial Corp. 500 7 * Bank of Granite Corp. 9,915 7 * Unity Bancorp Inc. 1,310 7 * Macatawa Bank Corp. 4,554 7 Brooklyn Federal Bancorp Inc. 3,644 7 * Preferred Bank 3,847 6 Old Second Bancorp Inc. 4,202 6 Farmers Capital Bank Corp. 1,180 6 Jefferson Bancshares Inc. 1,600 6 Indiana Community Bancorp 438 6 * HMN Financial Inc. 1,711 6 * Seacoast Banking Corp. of Florida 4,404 5 Wayne Savings Bancshares Inc. 673 5 TICC Capital Corp. 500 5 Northrim BanCorp Inc. 256 4 Firstbank Corp. 820 4 MutualFirst Financial Inc. 500 4 * Integra Bank Corp. 4,988 4 HF Financial Corp. 347 4 * Royal Bancshares of Pennsylvania Inc. 1,768 3 * First Federal Bancshares of Arkansas Inc. 1,606 3 State Bancorp Inc. 330 3 Timberland Bancorp Inc. 706 3 Peoples Financial Corp. 166 2 First Financial Service Corp. 438 2 Parkvale Financial Corp. 316 2 Independent Bank Corp. 962 1 * FNB United Corp. 1,696 1 * Superior Bancorp 1,211 1 * Northern States Financial Corp. 599 1 * Hampton Roads Bankshares Inc. 900 1 United Security Bancshares 86 1 * Valley National Bancorp Warrants Exp. 06/30/2015 240 1 Princeton National Bancorp Inc. 100  * MetroCorp Bancshares Inc. 159  * ZipRealty Inc. 100  * TIB Financial Corp. 394  * TIB Financial Corp. Rights 3,940  Health Care (11.8%) Johnson & Johnson 3,010,353 186,521 Pfizer Inc. 8,805,771 151,195 Merck & Co. Inc. 3,404,123 125,306 Abbott Laboratories 1,685,068 88,028 * Amgen Inc. 1,045,755 57,632 Bristol-Myers Squibb Co. 1,877,332 50,894 UnitedHealth Group Inc. 1,240,817 43,565 Eli Lilly & Co. 1,132,979 41,388 Medtronic Inc. 1,202,524 40,381 * Gilead Sciences Inc. 971,494 34,595 Baxter International Inc. 654,369 31,220 * Celgene Corp. 503,023 28,979 * Express Scripts Inc. 570,135 27,766 * WellPoint Inc. 484,567 27,446 * Medco Health Solutions Inc. 498,656 25,960 Allergan Inc. 335,654 22,331 Covidien plc 547,208 21,992 * Thermo Fisher Scientific Inc. 448,014 21,451 * Genzyme Corp. 291,293 20,621 Becton Dickinson and Co. 254,679 18,872 McKesson Corp. 296,264 18,303 * Biogen Idec Inc. 291,481 16,358 Stryker Corp. 324,718 16,252 Aetna Inc. 463,760 14,659 * St. Jude Medical Inc. 364,773 14,350 Cardinal Health Inc. 396,172 13,090 * Intuitive Surgical Inc. 42,856 12,160 * Zimmer Holdings Inc. 221,714 11,602 CIGNA Corp. 302,430 10,821 * Hospira Inc. 181,366 10,340 * Forest Laboratories Inc. 330,578 10,225 * Boston Scientific Corp. 1,659,455 10,172 AmerisourceBergen Corp. Class A 308,814 9,468 * Humana Inc. 185,772 9,333 * Life Technologies Corp. 199,601 9,319 * Laboratory Corp. of America Holdings 114,156 8,953 Quest Diagnostics Inc. 167,373 8,447 CR Bard Inc. 103,719 8,446 * Edwards Lifesciences Corp. 123,667 8,292 * Varian Medical Systems Inc. 134,843 8,158 * DaVita Inc. 113,380 7,827 * Vertex Pharmaceuticals Inc. 218,889 7,567 * Waters Corp. 101,677 7,197 * Illumina Inc. 133,259 6,556 * Cerner Corp. 76,399 6,417 * Mylan Inc. 337,968 6,357 * Alexion Pharmaceuticals Inc. 97,852 6,298 * Human Genome Sciences Inc. 205,029 6,108 * Dendreon Corp. 147,939 6,092 * CareFusion Corp. 242,682 6,028 * Henry Schein Inc. 99,983 5,857 Perrigo Co. 89,849 5,770 * ResMed Inc. 165,884 5,443 * Watson Pharmaceuticals Inc. 122,569 5,186 * Cephalon Inc. 82,205 5,133 DENTSPLY International Inc. 151,705 4,850 * Mettler-Toledo International Inc. 36,762 4,575 * Hologic Inc. 283,483 4,539 * Endo Pharmaceuticals Holdings Inc. 126,812 4,215 * IDEXX Laboratories Inc. 62,887 3,881 Universal Health Services Inc. Class B 97,891 3,804 Beckman Coulter Inc. 76,613 3,738 * Coventry Health Care Inc. 163,028 3,510 * Allscripts Healthcare Solutions Inc. 183,407 3,388 * Covance Inc. 70,644 3,305 * United Therapeutics Corp. 58,530 3,278 * Amylin Pharmaceuticals Inc. 156,984 3,273 * Community Health Systems Inc. 104,560 3,238 Omnicare Inc. 131,414 3,138 Pharmaceutical Product Development Inc. 124,019 3,074 PerkinElmer Inc. 129,804 3,004 * Health Net Inc. 108,581 2,952 Patterson Cos. Inc. 101,435 2,906 Warner Chilcott PLC Class A 125,043 2,806 * Mednax Inc. 51,971 2,770 Lincare Holdings Inc. 108,593 2,725 * King Pharmaceuticals Inc. 272,867 2,718 * Alere Inc. 87,108 2,694 * Gen-Probe Inc. 54,718 2,652 * Kinetic Concepts Inc. 71,142 2,602 * BioMarin Pharmaceutical Inc. 111,958 2,502 Teleflex Inc. 44,020 2,499 Hill-Rom Holdings Inc. 69,547 2,496 * Tenet Healthcare Corp. 528,596 2,495 * Salix Pharmaceuticals Ltd. 62,797 2,494 * AMERIGROUP Corp. 57,026 2,422 * Charles River Laboratories International Inc. 72,971 2,419 Techne Corp. 39,061 2,411 Cooper Cos. Inc. 50,118 2,316 * Thoratec Corp. 60,074 2,222 STERIS Corp. 65,348 2,171 * LifePoint Hospitals Inc. 60,979 2,138 * Health Management Associates Inc. Class A 273,245 2,093 * Incyte Corp. Ltd. 129,566 2,072 * Psychiatric Solutions Inc. 59,906 2,010 * Healthsouth Corp. 103,147 1,980 Owens & Minor Inc. 69,581 1,980 Medicis Pharmaceutical Corp. Class A 66,444 1,970 * Bio-Rad Laboratories Inc. Class A 21,088 1,909 * VCA Antech Inc. 90,000 1,898 * Onyx Pharmaceuticals Inc. 69,041 1,821 * Regeneron Pharmaceuticals Inc. 65,933 1,807 * Emergency Medical Services Corp. Class A 33,217 1,769 * HMS Holdings Corp. 29,987 1,767 * Myriad Genetics Inc. 106,700 1,751 * Magellan Health Services Inc. 36,901 1,743 * Savient Pharmaceuticals Inc. 74,442 1,702 * Dionex Corp. 19,413 1,678 * Sirona Dental Systems Inc. 45,695 1,647 * Haemonetics Corp. 28,132 1,647 * American Medical Systems Holdings Inc. 83,060 1,626 Masimo Corp. 58,295 1,592 * Talecris Biotherapeutics Holdings Corp. 67,565 1,546 * Alkermes Inc. 104,561 1,532 * Nektar Therapeutics 103,681 1,531 * Immucor Inc. 77,056 1,528 * NuVasive Inc. 43,155 1,516 * Cubist Pharmaceuticals Inc. 64,356 1,505 * Brookdale Senior Living Inc. 92,046 1,501 * Parexel International Corp. 64,294 1,487 Quality Systems Inc. 22,302 1,479 * Catalyst Health Solutions Inc. 41,955 1,477 * Seattle Genetics Inc. 94,434 1,467 Chemed Corp. 25,240 1,438 * Acorda Therapeutics Inc. 42,698 1,410 * Healthspring Inc. 54,281 1,403 * WellCare Health Plans Inc. 46,735 1,353 * PSS World Medical Inc. 63,016 1,347 * Centene Corp. 56,737 1,338 * Theravance Inc. 66,478 1,336 * Auxilium Pharmaceuticals Inc. 52,285 1,296 * Volcano Corp. 49,859 1,295 * Viropharma Inc. 85,761 1,279 West Pharmaceutical Services Inc. 36,720 1,260 * Align Technology Inc. 62,597 1,226 * Cepheid Inc. 65,474 1,225 * Impax Laboratories Inc. 58,653 1,161 *,^ athenahealth Inc. 35,104 1,159 * Medicines Co. 80,254 1,140 * Par Pharmaceutical Cos. Inc. 38,636 1,124 * Cyberonics Inc. 40,020 1,068 Invacare Corp. 39,716 1,053 * Martek Biosciences Corp. 45,304 1,025 * Pharmasset Inc. 34,728 1,024 * Integra LifeSciences Holdings Corp. 25,842 1,020 * CONMED Corp. 45,326 1,016 * MedAssets Inc. 47,219 993 * Bruker Corp. 70,208 985 Meridian Bioscience Inc. 43,359 949 Analogic Corp. 20,867 937 * Halozyme Therapeutics Inc. 120,411 928 * Abaxis Inc. 38,379 887 * Celera Corp. 131,302 885 * Bio-Reference Labs Inc. 41,216 860 * Isis Pharmaceuticals Inc. 98,857 830 PDL BioPharma Inc. 157,382 828 * Geron Corp. 145,502 805 * Enzon Pharmaceuticals Inc. 70,476 793 * Exelixis Inc. 201,862 791 * Natus Medical Inc. 53,777 784 * InterMune Inc. 56,508 770 * Air Methods Corp. 18,441 767 * Wright Medical Group Inc. 51,214 738 * Questcor Pharmaceuticals Inc. 72,775 722 * Amedisys Inc. 29,987 714 * Ariad Pharmaceuticals Inc. 185,465 708 * Amsurg Corp. Class A 40,136 702 * ABIOMED Inc. 65,533 695 * Gentiva Health Services Inc. 31,426 687 Computer Programs & Systems Inc. 16,066 684 * Abraxis BioScience Inc. 8,653 669 * MWI Veterinary Supply Inc. 11,420 659 * Alnylam Pharmaceuticals Inc. 53,614 658 * Emergent Biosolutions Inc. 38,025 656 * Emeritus Corp. 37,287 636 * Clinical Data Inc. 37,035 625 * Momenta Pharmaceuticals Inc. 41,248 621 * Allos Therapeutics Inc. 131,182 619 Landauer Inc. 9,760 611 * Luminex Corp. 37,772 604 * Corvel Corp. 14,041 596 * Conceptus Inc. 42,928 590 * Immunogen Inc. 92,309 579 * Akorn Inc. 143,127 578 * Vivus Inc. 85,758 574 * Greatbatch Inc. 24,740 574 * AMAG Pharmaceuticals Inc. 33,228 572 * Accuray Inc. 88,517 551 * DexCom Inc. 41,193 545 * Assisted Living Concepts Inc. Class A 17,821 542 * Neogen Corp. 15,845 536 * Hanger Orthopedic Group Inc. 35,874 522 Universal American Corp. 35,311 521 *,^ Cadence Pharmaceuticals Inc. 62,227 520 * American Dental Partners Inc. 42,034 507 * Cerus Corp. 129,838 499 * Affymetrix Inc. 108,808 496 * ICU Medical Inc. 13,252 494 * Arqule Inc. 95,224 490 * Angiodynamics Inc. 31,860 486 * AVANIR Pharmaceuticals Inc. 152,015 485 * Almost Family Inc. 16,177 479 *,^ MannKind Corp. 69,469 470 Cantel Medical Corp. 28,669 464 * Kindred Healthcare Inc. 34,725 452 * Orthofix International NV 14,146 444 * Zoll Medical Corp. 13,637 440 * Healthways Inc. 37,502 437 * Genomic Health Inc. 31,704 424 * Array Biopharma Inc. 128,561 415 * Inspire Pharmaceuticals Inc. 69,003 411 *,^ AVI BioPharma Inc. 221,179 407 * Merit Medical Systems Inc. 25,578 406 * Kensey Nash Corp. 14,031 405 * Sun Healthcare Group Inc. 47,485 402 * BioCryst Pharmaceuticals Inc. 81,143 401 * Depomed Inc. 88,366 396 * Sequenom Inc. 56,121 393 * Accelrys Inc. 56,384 392 * Medivation Inc. 29,952 389 * Zymogenetics Inc. 39,491 385 * AMN Healthcare Services Inc. 72,430 372 * Molina Healthcare Inc. 13,750 371 * RehabCare Group Inc. 18,113 366 Atrion Corp. 2,308 364 * BioScrip Inc. 70,135 362 *,^ Biodel Inc. 68,099 361 * Anadys Pharmaceuticals Inc. 153,472 356 * CryoLife Inc. 57,553 349 Valeant Pharmaceuticals International Inc. 13,727 344 *,^ Delcath Systems Inc. 47,574 343 * eResearchTechnology Inc. 45,597 341 * Allied Healthcare International Inc. 135,012 338 * Affymax Inc. 56,478 336 * Capital Senior Living Corp. 61,232 326 * Continucare Corp. 75,799 318 * Cross Country Healthcare Inc. 44,267 318 * Antigenics Inc. 314,513 311 * Five Star Quality Care Inc. 59,524 301 * Rigel Pharmaceuticals Inc. 35,654 300 America Service Group Inc. 19,781 294 * Exactech Inc. 17,833 291 * PharMerica Corp. 30,067 287 * Cutera Inc. 35,029 284 * Insulet Corp. 19,422 275 * NPS Pharmaceuticals Inc. 39,765 272 * Albany Molecular Research Inc. 41,552 265 * BMP Sunstone Corp. 34,793 264 * Anika Therapeutics Inc. 43,731 264 * Symmetry Medical Inc. 26,966 260 * Alphatec Holdings Inc. 121,771 259 * Alliance HealthCare Services Inc. 55,320 253 *,^ Cell Therapeutics Inc. 647,364 251 * Chelsea Therapeutics International Ltd. 48,366 248 * Cypress Bioscience Inc. 63,135 243 * Cytokinetics Inc. 92,064 243 * Select Medical Holdings Corp. 31,287 241 * LHC Group Inc. 10,274 238 * Quidel Corp. 21,277 234 * SonoSite Inc. 6,972 234 * NxStage Medical Inc. 12,228 234 * Caliper Life Sciences Inc. 58,415 233 *,^ Arena Pharmaceuticals Inc. 148,199 233 * Durect Corp. 87,225 222 * Micromet Inc. 32,940 221 * IPC The Hospitalist Co. Inc. 7,993 218 * Targacept Inc. 9,520 213 * Genoptix Inc. 14,930 212 * Endologix Inc. 45,706 208 * Emdeon Inc. Class A 16,800 205 * Omnicell Inc. 15,566 204 * Cynosure Inc. Class A 19,600 200 * Ardea Biosciences Inc. 8,586 197 *,^ Alexza Pharmaceuticals Inc. 60,905 193 * Protalix BioTherapeutics Inc. 21,775 189 * XenoPort Inc. 26,532 189 * Curis Inc. 137,305 188 * Caraco Pharmaceutical Laboratories Ltd. 34,670 187 * Res-Care Inc. 14,044 186 * Pain Therapeutics Inc. 29,876 185 * Immunomedics Inc. 54,965 177 National Healthcare Corp. 4,638 172 * Idenix Pharmaceuticals Inc. 54,528 169 * Icad Inc. 95,853 169 * Adolor Corp. 155,017 167 * BioMimetic Therapeutics Inc. 14,542 166 * KV Pharmaceutical Co. Class A 69,948 164 * Opko Health Inc. 72,747 163 * SurModics Inc. 13,658 163 * Acadia Pharmaceuticals Inc. 177,778 162 * Clarient Inc. 47,051 159 * Dyax Corp. 66,289 157 * Nabi Biopharmaceuticals 32,574 156 * Triple-S Management Corp. Class B 9,216 155 *,^ Biosante Pharmaceuticals Inc. 92,127 155 * Optimer Pharmaceuticals Inc. 15,913 146 * Columbia Laboratories Inc. 130,796 143 * Metabolix Inc. 11,313 142 * Neurocrine Biosciences Inc. 22,959 139 * Pozen Inc. 19,561 138 * Palomar Medical Technologies Inc. 13,230 137 * Celldex Therapeutics Inc. 34,038 136 * OraSure Technologies Inc. 33,609 136 *,^ Cytori Therapeutics Inc. 27,510 135 *,^ GTx Inc. 38,110 131 * Ligand Pharmaceuticals Inc. Class B 82,454 130 * IRIS International Inc. 13,438 129 * AtriCure Inc. 15,800 125 * Lexicon Pharmaceuticals Inc. 78,062 125 * Medcath Corp. 12,390 125 * US Physical Therapy Inc. 7,364 123 * Harvard Bioscience Inc. 32,348 123 * PDI Inc. 13,965 122 * Sunrise Senior Living Inc. 35,487 122 * Medical Action Industries Inc. 13,400 121 * Corcept Therapeutics Inc. 30,858 120 * BioClinica Inc. 33,629 120 * LCA-Vision Inc. 19,487 109 * Furiex Pharmaceuticals Inc. 9,516 107 * Cambrex Corp. 24,966 106 * Merge Healthcare Inc. 35,735 104 * AGA Medical Holdings Inc. 7,155 100 * Maxygen Inc. 17,251 100 * Matrixx Initiatives Inc. 19,418 99 * Novavax Inc. 44,611 98 * Arrowhead Research Corp. 92,660 97 * Animal Health International Inc. 35,189 97 * Nighthawk Radiology Holdings Inc. 15,154 97 * Rochester Medical Corp. 8,732 95 * Vital Images Inc. 7,125 94 * Progenics Pharmaceuticals Inc. 17,277 87 * Medidata Solutions Inc. 4,350 84 * Pharmacyclics Inc. 10,359 83 * Myrexis Inc. 21,508 83 * Biolase Technology Inc. 70,161 82 * CPEX Pharmaceuticals Inc. 3,415 79 * Spectranetics Corp. 14,143 77 * Insmed Inc. 104,650 75 * Providence Service Corp. 4,531 74 * CytRx Corp. 91,582 69 * Vascular Solutions Inc. 5,686 65 *,^ Biotime Inc. 13,700 65 * Orthovita Inc. 28,262 64 * Aastrom Biosciences Inc. 40,834 63 * Staar Surgical Co. 11,213 61 * Digirad Corp. 29,288 60 Ensign Group Inc. 3,300 59 * Osteotech Inc. 8,935 58 * Enzo Biochem Inc. 14,711 56 * Discovery Laboratories Inc. 259,554 56 * Rural/Metro Corp. 6,345 54 * Kendle International Inc. 5,707 53 * RTI Biologics Inc. 20,090 53 * GenVec Inc. 86,742 52 * Osiris Therapeutics Inc. 7,100 52 * Bovie Medical Corp. 22,301 48 *,^ BSD Medical Corp. 15,000 48 * Hemispherx Biopharma Inc. 84,882 48 * Cardiac Science Corp. 25,269 45 * Mediware Information Systems 4,270 45 * MAKO Surgical Corp. 4,500 43 Psychemedics Corp. 4,628 43 * Hooper Holmes Inc. 58,824 41 * ISTA Pharmaceuticals Inc. 9,776 40 * American Caresource Holdings Inc. 25,682 38 * SIGA Technologies Inc. 4,397 37 * Jazz Pharmaceuticals Inc. 3,445 37 * Hi-Tech Pharmacal Co. Inc. 1,800 36 * Sciclone Pharmaceuticals Inc. 13,095 35 * Stereotaxis Inc. 8,300 34 * Idera Pharmaceuticals Inc. 10,285 34 * Sangamo Biosciences Inc. 9,647 33 * Synovis Life Technologies Inc. 2,100 31 * SuperGen Inc. 14,785 31 * Infinity Pharmaceuticals Inc. 5,218 29 * Vanda Pharmaceuticals Inc. 4,252 28 * Spectrum Pharmaceuticals Inc. 6,800 28 * Santarus Inc. 9,196 28 * ThermoGenesis Corp. 9,401 27 * Chindex International Inc. 1,800 27 * Cel-Sci Corp. 42,400 27 * China Biologic Products Inc. 2,511 25 * Theragenics Corp. 18,231 23 * Keryx Biopharmaceuticals Inc. 4,700 23 * Zalicus Inc. 17,331 23 * TomoTherapy Inc. 6,200 22 * MAP Pharmaceuticals Inc. 1,400 21 * AspenBio Pharma Inc. 41,854 21 * RadNet Inc. 8,733 21 * Medtox Scientific Inc. 1,800 21 * Health Grades Inc. 2,500 20 * CardioNet Inc. 4,400 20 * Orexigen Therapeutics Inc. 3,200 19 * Repligen Corp. 5,551 19 * Transcend Services Inc. 1,200 18 * OTIX Global Inc. 1,728 18 * Vical Inc. 7,842 17 * Metropolitan Health Networks Inc. 4,186 16 * Obagi Medical Products Inc. 1,500 16 * Telik Inc. 21,589 16 * ARCA Biopharma Inc. 4,031 15 * Arcadia Resources Inc. 38,500 15 * StemCells Inc. 17,974 15 * Peregrine Pharmaceuticals Inc. 9,467 14 * Capstone Therapeutics Corp. 14,989 14 * Dynavax Technologies Corp. 7,379 14 * Skilled Healthcare Group Inc. 3,000 12 * Hansen Medical Inc. 8,149 12 *,^ ADVENTRX Pharmaceuticals Inc. 5,516 11 Young Innovations Inc. 377 11 * Orchid Cellmark Inc. 6,213 10 * Amicus Therapeutics Inc. 2,400 9 * Entremed Inc. 2,101 8 * EnteroMedics Inc. 4,462 8 * IVAX Diagnostics Inc. 10,266 6 * Cardica Inc. 2,775 6 * Strategic Diagnostics Inc. 3,632 6 * XOMA Ltd. 1,903 6 * ARYx Therapeutics Inc. 13,400 5 * CombiMatrix Corp. 2,300 5 * RXi Pharmaceuticals Corp. 1,626 5 *,^ OXiGENE Inc. 11,910 3 * SCOLR Pharma Inc. 4,100 2 * NovaMed Inc. 206 2 * NMT Medical Inc. 3,896 2 * Heska Corp. 2,582 1 * EpiCept Corp. 1,325 1 * ProPhase Labs Inc. 400 1 Industrials (11.2%) General Electric Co. 11,653,129 189,363 United Technologies Corp. 967,668 68,927 3M Co. 739,447 64,117 Caterpillar Inc. 685,763 53,956 United Parcel Service Inc. Class B 786,375 52,443 Boeing Co. 745,701 49,619 Union Pacific Corp. 552,276 45,176 Emerson Electric Co. 822,163 43,295 Honeywell International Inc. 794,610 34,915 Deere & Co. 463,790 32,363 FedEx Corp. 324,741 27,765 Lockheed Martin Corp. 346,817 24,721 Danaher Corp. 602,487 24,467 Norfolk Southern Corp. 403,928 24,038 CSX Corp. 424,913 23,506 General Dynamics Corp. 357,908 22,480 Illinois Tool Works Inc. 466,210 21,921 Tyco International Ltd. 561,616 20,628 Precision Castparts Corp. 155,213 19,766 Northrop Grumman Corp. 313,989 19,037 Raytheon Co. 415,918 19,012 Cummins Inc. 207,978 18,839 Waste Management Inc. 500,927 17,903 PACCAR Inc. 358,468 17,260 Eaton Corp. 173,743 14,332 CH Robinson Worldwide Inc. 190,279 13,304 Republic Services Inc. Class A 417,840 12,740 Ingersoll-Rand plc 351,898 12,566 Parker Hannifin Corp. 175,990 12,330 Expeditors International of Washington Inc. 232,684 10,757 Dover Corp. 204,162 10,659 Southwest Airlines Co. 814,729 10,649 Goodrich Corp. 136,778 10,085 * Delta Air Lines Inc. 864,319 10,061 Rockwell Collins Inc. 171,993 10,019 Fluor Corp. 195,387 9,678 Rockwell Automation Inc. 155,659 9,609 L-3 Communications Holdings Inc. 126,258 9,125 Cooper Industries plc 182,802 8,945 ITT Corp. 190,289 8,911 WW Grainger Inc. 67,739 8,068 Joy Global Inc. 112,288 7,896 Fastenal Co. 144,797 7,702 Roper Industries Inc. 102,805 6,701 Flowserve Corp. 61,175 6,694 Textron Inc. 299,088 6,149 * Stericycle Inc. 87,687 6,093 Bucyrus International Inc. Class A 84,097 5,832 AMETEK Inc. 116,387 5,560 Pall Corp. 127,864 5,324 * Jacobs Engineering Group Inc. 136,804 5,294 Pitney Bowes Inc. 227,085 4,855 Manpower Inc. 89,598 4,677 Iron Mountain Inc. 199,685 4,461 * Quanta Services Inc. 230,370 4,395 * UAL Corp. 183,623 4,339 Masco Corp. 393,816 4,336 KBR Inc. 175,261 4,318 Equifax Inc. 138,135 4,310 * Kansas City Southern 111,250 4,162 Cintas Corp. 150,120 4,136 Dun & Bradstreet Corp. 54,991 4,077 Robert Half International Inc. 155,974 4,055 Avery Dennison Corp. 108,457 4,026 * AGCO Corp. 101,507 3,960 RR Donnelley & Sons Co. 225,768 3,829 * Continental Airlines Inc. Class B 152,847 3,797 Donaldson Co. Inc. 79,933 3,767 Pentair Inc. 108,740 3,657 JB Hunt Transport Services Inc. 105,237 3,652 SPX Corp. 55,029 3,482 Timken Co. 90,677 3,478 * URS Corp. 91,283 3,467 * Verisk Analytics Inc. Class A 123,678 3,464 * Foster Wheeler AG 139,344 3,408 * Owens Corning 126,227 3,235 * Waste Connections Inc. 81,264 3,223 * BE Aerospace Inc. 106,147 3,217 TransDigm Group Inc. 51,598 3,202 IDEX Corp. 89,531 3,179 * Corrections Corp. of America 127,082 3,136 * Shaw Group Inc. 92,950 3,119 * IHS Inc. Class A 45,794 3,114 Gardner Denver Inc. 57,810 3,103 * Navistar International Corp. 70,527 3,078 * WABCO Holdings Inc. 70,987 2,977 Snap-On Inc. 63,736 2,964 Hubbell Inc. Class B 58,228 2,955 Kennametal Inc. 90,097 2,787 Towers Watson & Co. Class A 56,600 2,784 * Alliant Techsystems Inc. 36,416 2,746 * Terex Corp. 119,759 2,745 Lincoln Electric Holdings Inc. 46,996 2,717 * Babcock & Wilcox Co. 126,827 2,699 * Oshkosh Corp. 98,081 2,697 MSC Industrial Direct Co. Class A 49,467 2,673 * Hertz Global Holdings Inc. 247,547 2,622 * Copart Inc. 78,987 2,604 Wabtec Corp. 52,924 2,529 Ryder System Inc. 58,917 2,520 Nordson Corp. 33,857 2,495 Regal-Beloit Corp. 42,495 2,494 * Aecom Technology Corp. 100,266 2,432 * Thomas & Betts Corp. 57,649 2,365 * Spirit Aerosystems Holdings Inc. Class A 115,968 2,311 * AMR Corp. 363,202 2,277 Covanta Holding Corp. 144,431 2,275 * Kirby Corp. 56,560 2,266 Lennox International Inc. 52,326 2,181 Harsco Corp. 88,717 2,181 CLARCOR Inc. 55,617 2,148 Landstar System Inc. 55,249 2,134 * GrafTech International Ltd. 135,806 2,123 Acuity Brands Inc. 47,939 2,121 Graco Inc. 66,827 2,120 Crane Co. 55,353 2,100 Toro Co. 37,093 2,086 Woodward Governor Co. 63,507 2,059 Carlisle Cos. Inc. 67,108 2,010 * Alaska Air Group Inc. 38,925 1,986 Baldor Electric Co. 49,041 1,981 Trinity Industries Inc. 87,389 1,946 * Hexcel Corp. 106,906 1,902 * Esterline Technologies Corp. 32,944 1,885 * Genesee & Wyoming Inc. Class A 42,756 1,855 Con-way Inc. 59,361 1,840 * WESCO International Inc. 46,808 1,839 * JetBlue Airways Corp. 273,908 1,832 * EMCOR Group Inc. 73,127 1,798 * FTI Consulting Inc. 51,793 1,797 UTi Worldwide Inc. 110,868 1,783 Manitowoc Co. Inc. 144,687 1,752 * Clean Harbors Inc. 25,852 1,751 * Geo Group Inc. 74,547 1,741 Actuant Corp. Class A 74,884 1,719 Valmont Industries Inc. 23,236 1,682 * US Airways Group Inc. 177,690 1,644 AO Smith Corp. 27,958 1,619 * Teledyne Technologies Inc. 39,982 1,592 Alexander & Baldwin Inc. 45,359 1,580 Brady Corp. Class A 53,857 1,571 * General Cable Corp. 57,456 1,558 Watsco Inc. 27,868 1,552 * Moog Inc. Class A 43,222 1,535 Curtiss-Wright Corp. 50,584 1,533 * ArvinMeritor Inc. 97,531 1,516 GATX Corp. 51,086 1,498 *,^ American Superconductor Corp. 46,998 1,462 * Atlas Air Worldwide Holdings Inc. 28,525 1,435 HNI Corp. 49,807 1,432 * Dollar Thrifty Automotive Group Inc. 28,479 1,428 * Tetra Tech Inc. 68,069 1,427 * United Stationers Inc. 26,667 1,427 Triumph Group Inc. 18,458 1,377 Belden Inc. 51,508 1,359 Knight Transportation Inc. 69,038 1,335 * Avis Budget Group Inc. 113,165 1,318 Applied Industrial Technologies Inc. 42,021 1,286 * EnerSys 51,410 1,284 Kaydon Corp. 36,438 1,261 * Middleby Corp. 19,497 1,236 Brink's Co. 52,849 1,216 * HUB Group Inc. Class A 41,140 1,204 Corporate Executive Board Co. 37,807 1,193 * Old Dominion Freight Line Inc. 46,241 1,175 Herman Miller Inc. 59,612 1,173 Rollins Inc. 49,301 1,153 * DigitalGlobe Inc. 37,845 1,151 Simpson Manufacturing Co. Inc. 43,590 1,124 Watts Water Technologies Inc. Class A 32,622 1,111 Barnes Group Inc. 62,766 1,104 Mueller Industries Inc. 41,525 1,100 Deluxe Corp. 56,631 1,083 * II-VI Inc. 28,825 1,076 Werner Enterprises Inc. 51,807 1,062 ABM Industries Inc. 48,635 1,050 Briggs & Stratton Corp. 55,149 1,048 Healthcare Services Group Inc. 45,830 1,044 * CoStar Group Inc. 21,428 1,044 * USG Corp. 76,777 1,013 * Insituform Technologies Inc. Class A 41,757 1,010 Administaff Inc. 37,037 997 Interface Inc. Class A 69,878 994 Mine Safety Appliances Co. 36,406 987 * Advisory Board Co. 22,231 982 * AirTran Holdings Inc. 128,581 945 Franklin Electric Co. Inc. 28,395 942 * Acacia Research - Acacia Technologies 53,068 934 ESCO Technologies Inc. 28,049 933 * Polypore International Inc. 30,590 923 * Orbital Sciences Corp. 60,270 922 Granite Construction Inc. 39,732 904 * Macquarie Infrastructure Co. LLC 57,182 886 * Armstrong World Industries Inc. 21,348 886 Knoll Inc. 57,120 886 Skywest Inc. 62,969 879 * Blount International Inc. 67,409 858 Heartland Express Inc. 57,156 850 Albany International Corp. 44,871 849 American Science & Engineering Inc. 11,274 830 CIRCOR International Inc. 25,966 821 AZZ Inc. 19,059 816 * Ceradyne Inc. 34,701 810 * ATC Technology Corp. 31,221 772 Robbins & Myers Inc. 28,667 768 * AAR Corp. 41,118 767 Forward Air Corp. 29,123 757 Raven Industries Inc. 19,759 749 * Astec Industries Inc. 26,002 742 Badger Meter Inc. 17,562 711 * Beacon Roofing Supply Inc. 47,783 696 * Mobile Mini Inc. 45,264 694 * Altra Holdings Inc. 46,906 691 * GeoEye Inc. 17,061 691 Arkansas Best Corp. 28,295 686 Kaman Corp. 26,113 684 Comfort Systems USA Inc. 63,407 680 Cubic Corp. 16,624 678 * Colfax Corp. 45,473 676 Aircastle Ltd. 79,645 675 * Layne Christensen Co. 26,065 675 Marten Transport Ltd. 28,897 670 * Chart Industries Inc. 32,343 659 Allegiant Travel Co. Class A 15,531 657 * Consolidated Graphics Inc. 15,694 651 * Interline Brands Inc. 35,605 642 * MasTec Inc. 62,062 640 Applied Signal Technology Inc. 25,682 639 * Ladish Co. Inc. 20,506 638 * United Rentals Inc. 42,864 636 HEICO Corp. Class A 18,348 625 * Amerco Inc. 7,821 622 * Korn/Ferry International 37,264 616 * ACCO Brands Corp. 106,822 614 Mueller Water Products Inc. Class A 201,220 608 Resources Connection Inc. 43,680 601 * RBC Bearings Inc. 17,319 589 Bowne & Co. Inc. 51,358 582 * SYKES Enterprises Inc. 42,688 580 * Griffon Corp. 47,522 579 Quanex Building Products Corp. 33,189 573 * Navigant Consulting Inc. 48,959 569 Ameron International Corp. 8,259 561 * Celadon Group Inc. 40,005 552 * EnerNOC Inc. 17,315 544 * Air Transport Services Group Inc. 87,648 534 * American Railcar Industries Inc. 33,881 531 * Greenbrier Cos. Inc. 33,819 527 AAON Inc. 22,302 525 * Dycom Industries Inc. 51,944 519 * Advanced Battery Technologies Inc. 143,373 515 Universal Forest Products Inc. 17,424 510 * Powell Industries Inc. 16,287 507 * CBIZ Inc. 85,002 504 EnergySolutions Inc. 100,172 504 Cascade Corp. 15,831 503 Ampco-Pittsburgh Corp. 19,952 495 * Tutor Perini Corp. 24,395 490 * Genco Shipping & Trading Ltd. 30,245 482 * Sensata Technologies Holding NV 23,800 470 Seaboard Corp. 262 464 TAL International Group Inc. 18,956 459 * American Reprographics Co. 57,961 455 Unifirst Corp. 10,278 454 * Huron Consulting Group Inc. 20,469 450 * Rush Enterprises Inc. Class A 29,310 450 Ducommun Inc. 20,417 445 G&K Services Inc. Class A 19,313 442 *,^ A123 Systems Inc. 49,158 441 * TrueBlue Inc. 31,233 426 CDI Corp. 32,943 426 Tredegar Corp. 22,325 424 * RSC Holdings Inc. 55,687 415 * EnPro Industries Inc. 13,011 407 Ennis Inc. 22,740 407 * Franklin Covey Co. 50,978 405 * Michael Baker Corp. 12,295 405 Dynamic Materials Corp. 26,483 400 Standex International Corp. 16,275 394 Aceto Corp. 57,882 393 US Ecology Inc. 24,441 391 Alamo Group Inc. 17,466 390 * GenCorp Inc. 78,714 387 Titan International Inc. 28,502 387 Steelcase Inc. Class A 46,355 386 Barrett Business Services Inc. 24,895 378 NACCO Industries Inc. Class A 4,284 374 * Fushi Copperweld Inc. 43,039 374 Lindsay Corp. 8,603 373 * APAC Customer Services Inc. 62,276 352 * Exponent Inc. 10,478 352 Apogee Enterprises Inc. 38,220 350 Gorman-Rupp Co. 12,662 349 * American Commercial Lines Inc. 12,471 348 * Pacer International Inc. 56,698 342 * Trex Co. Inc. 17,944 342 * Kforce Inc. 24,925 342 Tennant Co. 10,995 340 International Shipholding Corp. 11,809 333 * Cenveo Inc. 63,856 321 Miller Industries Inc. 23,159 313 McGrath Rentcorp 13,057 313 * On Assignment Inc. 59,465 312 American Woodmark Corp. 17,430 309 * M&F Worldwide Corp. 12,210 297 * Commercial Vehicle Group Inc. 29,130 297 Houston Wire & Cable Co. 29,279 294 * Republic Airways Holdings Inc. 34,394 285 *,^ China BAK Battery Inc. 152,717 278 Heidrick & Struggles International Inc. 13,925 271 * Active Power Inc. 202,218 269 * Sauer-Danfoss Inc. 12,564 267 Encore Wire Corp. 12,935 265 * NN Inc. 31,792 262 * Aerovironment Inc. 11,747 261 * Broadwind Energy Inc. 139,532 261 * Columbus McKinnon Corp. 15,367 255 * Hawaiian Holdings Inc. 42,242 253 * Force Protection Inc. 50,122 253 * Orion Marine Group Inc. 20,336 252 * H&E Equipment Services Inc. 31,465 251 John Bean Technologies Corp. 15,329 247 * PAM Transportation Services Inc. 19,559 246 Intersections Inc. 26,006 242 * PowerSecure International Inc. 26,002 241 * CRA International Inc. 13,235 239 * Covenant Transportation Group Inc. Class A 31,905 238 * GP Strategies Corp. 25,900 235 * Furmanite Corp. 48,235 235 * Builders FirstSource Inc. 103,207 235 * Eagle Bulk Shipping Inc. 44,531 232 * LB Foster Co. Class A 7,918 229 * United Capital Corp. 9,377 228 Graham Corp. 14,400 223 Federal Signal Corp. 40,981 221 Courier Corp. 15,462 220 * Flow International Corp. 83,413 219 Great Lakes Dredge & Dock Corp. 37,490 218 * BlueLinx Holdings Inc. 54,233 216 * Herley Industries Inc. 12,997 214 *,^ Harbin Electric Inc. 11,926 213 * Northwest Pipe Co. 12,191 213 * Wabash National Corp. 26,209 212 * Hawk Corp. Class A 4,900 212 * Kelly Services Inc. Class A 18,073 212 * Kratos Defense & Security Solutions Inc. 19,602 209 * Casella Waste Systems Inc. Class A 48,497 204 Viad Corp. 10,338 200 Sun Hydraulics Corp. 7,060 199 * Park-Ohio Holdings Corp. 14,701 196 * Dolan Co. 17,137 195 * DXP Enterprises Inc. 10,044 191 * Lydall Inc. 25,901 191 * ExpressJet Holdings Inc. 28,042 187 * Gibraltar Industries Inc. 19,873 178 * ICF International Inc. 7,116 178 * Thermadyne Holdings Corp. 12,200 172 * Dynamex Inc. 11,256 172 * 3D Systems Corp. 10,923 172 Hardinge Inc. 22,327 171 * KAR Auction Services Inc. 13,532 171 * Taser International Inc. 43,819 170 * Pinnacle Airlines Corp. 29,810 162 * Kadant Inc. 8,297 157 * MYR Group Inc. 9,468 155 * Team Inc. 8,864 153 * Capstone Turbine Corp. 193,812 150 Vicor Corp. 10,210 149 LSI Industries Inc. 23,206 149 Horizon Lines Inc. Class A 33,592 141 * FuelCell Energy Inc. 113,930 140 * SFN Group Inc. 22,693 136 * China Fire & Security Group Inc. 16,700 135 * School Specialty Inc. 10,347 135 Todd Shipyards Corp. 8,929 135 Multi-Color Corp. 8,496 131 Insteel Industries Inc. 14,200 128 * Astronics Corp. 7,165 125 * LaBarge Inc. 10,000 125 * Amrep Corp. 9,968 123 * Fuel Tech Inc. 18,500 116 * Quality Distribution Inc. 18,134 116 *,^ YRC Worldwide Inc. 460,415 115 Lawson Products Inc. 7,505 115 Met-Pro Corp. 11,172 113 Kimball International Inc. Class B 16,424 96 * Ceco Environmental Corp. 15,932 95 *,^ Ener1 Inc. 25,510 94 HEICO Corp. 2,028 93 * Saia Inc. 6,115 91 FreightCar America Inc. 3,642 90 * Hudson Highland Group Inc. 25,935 89 * Sterling Construction Co. Inc. 7,103 88 * Innovative Solutions & Support Inc. 17,418 85 LS Starrett Co. Class A 8,136 85 * Standard Parking Corp. 4,834 83 * Pike Electric Corp. 11,260 82 *,^ Ascent Solar Technologies Inc. 25,100 79 Eastern Co. 4,758 78 * LMI Aerospace Inc. 4,860 77 * Tecumseh Products Co. Class A 6,572 75 * Metalico Inc. 19,523 75 * UQM Technologies Inc. 29,004 74 * Odyssey Marine Exploration Inc. 40,262 74 * Innerworkings Inc. 11,095 73 * NCI Building Systems Inc. 7,638 73 Schawk Inc. Class A 3,900 72 * Frozen Food Express Industries 24,405 68 * Titan Machinery Inc. 4,100 67 * CAI International Inc. 4,200 64 * Hurco Cos. Inc. 3,500 63 * Willis Lease Finance Corp. 6,149 62 * TBS International PLC Class A 11,000 61 * Applied Energetics Inc. 53,145 60 * Magnetek Inc. 43,974 58 * USA Truck Inc. 3,700 55 *,^ Valence Technology Inc. 47,372 54 * WCA Waste Corp. 11,166 54 * PMFG Inc. 3,100 53 Preformed Line Products Co. 1,500 52 * Arotech Corp. 23,478 43 * Plug Power Inc. 109,686 42 * Ultralife Corp. 9,557 42 * Akeena Solar Inc. 68,940 42 * Ocean Power Technologies Inc. 7,600 39 * Trimas Corp. 2,618 39 * Energy Recovery Inc. 10,787 39 * Sypris Solutions Inc. 12,378 38 *,^ Hoku Corp. 13,493 37 * Beacon Power Corp. 122,700 36 * Hill International Inc. 7,800 35 * Volt Information Sciences Inc. 4,579 33 * China Architectural Engineering Inc. 49,392 33 * SmartHeat Inc. 5,100 32 * Perma-Fix Environmental Services 18,664 31 * Innovaro Inc. 33,901 31 * Innotrac Corp. 28,417 26 * Satcon Technology Corp. 6,800 26 * Document Security Systems Inc. 7,400 25 * Argan Inc. 2,600 24 * Lihua International Inc. 2,500 22 * RailAmerica Inc. 2,200 21 * TRC Cos. Inc. 7,654 19 * C&D Technologies Inc. 59,459 18 Standard Register Co. 5,673 17 Virco Manufacturing 5,113 14 * Orion Energy Systems Inc. 4,313 14 Superior Uniform Group Inc. 1,093 10 Omega Flex Inc. 600 9 Twin Disc Inc. 600 8 * LECG Corp. 6,536 7 * Rush Enterprises Inc. Class B 403 6 * AT Cross Co. Class A 907 6 * US Home Systems Inc. 1,757 5 * Sparton Corp. 700 4 * Wuhan General Group China Inc. 2,400 3 * SL Industries Inc. 100 1 * Universal Truckload Services Inc. 57 1 * Integrated Electrical Services Inc. 200 1 Information Technology (18.7%) * Apple Inc. 993,172 281,813 Microsoft Corp. 8,608,925 210,833 International Business Machines Corp. 1,399,843 187,775 * Google Inc. Class A 268,118 140,974 * Cisco Systems Inc. 6,234,822 136,543 Oracle Corp. 4,383,449 117,696 Intel Corp. 6,074,126 116,805 Hewlett-Packard Co. 2,560,069 107,702 QUALCOMM Inc. 1,790,730 80,798 * EMC Corp. 2,244,049 45,577 Visa Inc. Class A 540,288 40,122 Texas Instruments Inc. 1,334,231 36,211 * eBay Inc. 1,284,092 31,332 Corning Inc. 1,703,785 31,145 Accenture PLC Class A 695,427 29,549 * Dell Inc. 1,923,870 24,933 Mastercard Inc. Class A 108,888 24,391 Automatic Data Processing Inc. 549,081 23,078 * Cognizant Technology Solutions Corp. Class A 326,806 21,069 * Motorola Inc. 2,410,318 20,560 * Yahoo! Inc. 1,436,413 20,354 * NetApp Inc. 376,162 18,729 * Juniper Networks Inc. 574,297 17,430 Applied Materials Inc. 1,466,360 17,127 Broadcom Corp. Class A 481,074 17,025 Xerox Corp. 1,505,478 15,582 * Adobe Systems Inc. 574,638 15,027 Tyco Electronics Ltd. 494,997 14,464 * Intuit Inc. 325,649 14,267 * Salesforce.com Inc. 126,356 14,127 * Citrix Systems Inc. 202,680 13,831 * Symantec Corp. 874,272 13,263 Western Union Co. 734,890 12,986 * Agilent Technologies Inc. 380,583 12,700 * Marvell Technology Group Ltd. 598,942 10,487 Analog Devices Inc. 326,092 10,233 Altera Corp. 330,075 9,955 Paychex Inc. 355,950 9,785 CA Inc. 450,055 9,505 * Akamai Technologies Inc. 188,154 9,442 Amphenol Corp. Class A 189,380 9,276 * SanDisk Corp. 251,014 9,200 * F5 Networks Inc. 87,653 9,099 * Fiserv Inc. 167,003 8,988 *,^ First Solar Inc. 60,621 8,933 * Red Hat Inc. 206,390 8,462 * McAfee Inc. 170,731 8,069 * BMC Software Inc. 198,640 8,041 * Autodesk Inc. 250,369 8,004 Xilinx Inc. 299,639 7,973 Computer Sciences Corp. 168,792 7,764 Linear Technology Corp. 245,265 7,537 Fidelity National Information Services Inc. 272,442 7,391 * NVIDIA Corp. 626,215 7,314 * Western Digital Corp. 250,795 7,120 * Micron Technology Inc. 978,822 7,057 * Teradata Corp. 182,652 7,043 * SAIC Inc. 423,146 6,762 KLA-Tencor Corp. 185,988 6,552 * VMware Inc. Class A 76,936 6,535 * VeriSign Inc. 200,710 6,371 Microchip Technology Inc. 201,600 6,340 Harris Corp. 142,067 6,292 * Seagate Technology plc 533,391 6,283 Maxim Integrated Products Inc. 330,889 6,125 * Cree Inc. 111,669 6,063 * Electronic Arts Inc. 360,719 5,927 * Lam Research Corp. 138,468 5,795 * Rovi Corp. 111,576 5,625 * Flextronics International Ltd. 891,528 5,385 * Equinix Inc. 47,715 4,884 * Hewitt Associates Inc. Class A 96,700 4,877 * Trimble Navigation Ltd. 132,741 4,651 * Avnet Inc. 165,708 4,476 * Advanced Micro Devices Inc. 625,710 4,449 * FLIR Systems Inc. 167,823 4,313 * ANSYS Inc. 99,003 4,183 * Synopsys Inc. 163,892 4,060 * Atmel Corp. 504,202 4,013 * Skyworks Solutions Inc. 193,475 4,001 * Nuance Communications Inc. 254,696 3,983 Factset Research Systems Inc. 48,285 3,917 * Informatica Corp. 100,137 3,846 * Lexmark International Inc. Class A 85,873 3,832 Global Payments Inc. 89,044 3,819 * Alliance Data Systems Corp. 58,182 3,797 * MICROS Systems Inc. 87,608 3,708 * Arrow Electronics Inc. 133,818 3,577 Lender Processing Services Inc. 104,509 3,473 Broadridge Financial Solutions Inc. 150,050 3,432 Solera Holdings Inc. 77,165 3,408 * ON Semiconductor Corp. 469,765 3,387 National Semiconductor Corp. 260,215 3,323 * Dolby Laboratories Inc. Class A 57,935 3,291 * LSI Corp. 714,611 3,259 * TIBCO Software Inc. 181,600 3,222 Jabil Circuit Inc. 215,879 3,111 * Ingram Micro Inc. 182,231 3,072 * Riverbed Technology Inc. 66,606 3,036 * JDS Uniphase Corp. 240,985 2,986 Tellabs Inc. 400,141 2,981 * WebMD Health Corp. 59,464 2,965 * MEMC Electronic Materials Inc. 248,622 2,964 * VeriFone Systems Inc. 93,566 2,907 * AOL Inc. 116,648 2,887 * IAC/InterActiveCorp 108,954 2,862 * Brocade Communications Systems Inc. 485,432 2,835 Total System Services Inc. 184,863 2,817 * Novellus Systems Inc. 104,986 2,791 * Itron Inc. 44,435 2,721 * Avago Technologies Ltd. 118,652 2,671 *,^ Rackspace Hosting Inc. 102,780 2,670 * Rambus Inc. 125,141 2,608 * Polycom Inc. 93,931 2,562 * Parametric Technology Corp. 127,901 2,499 * Gartner Inc. 84,791 2,496 * CommScope Inc. 104,107 2,471 * NCR Corp. 176,641 2,408 * Varian Semiconductor Equipment Associates Inc. 82,215 2,366 * Concur Technologies Inc. 46,773 2,312 * Cadence Design Systems Inc. 297,765 2,272 * Novell Inc. 380,265 2,270 * Tech Data Corp. 56,164 2,263 Molex Inc. Class A 129,440 2,263 Diebold Inc. 72,683 2,260 Jack Henry & Associates Inc. 88,594 2,259 * Teradyne Inc. 196,721 2,191 ADTRAN Inc. 61,694 2,178 * QLogic Corp. 122,900 2,168 * Cypress Semiconductor Corp. 171,626 2,159 * Zebra Technologies Corp. 63,653 2,141 * MercadoLibre Inc. 29,204 2,108 * Compuware Corp. 245,962 2,098 National Instruments Corp. 64,074 2,093 * NeuStar Inc. Class A 82,633 2,054 * Atheros Communications Inc. 77,079 2,031 CoreLogic Inc. 101,476 1,944 * Sohu.com Inc. 33,406 1,925 * Genpact Ltd. 107,462 1,905 * Ariba Inc. 99,042 1,872 * VistaPrint NV 48,203 1,863 DST Systems Inc. 41,232 1,849 * PMC - Sierra Inc. 250,265 1,842 * Vishay Intertechnology Inc. 189,809 1,837 Plantronics Inc. 53,848 1,819 * Silicon Laboratories Inc. 48,169 1,765 * RF Micro Devices Inc. 280,874 1,725 * Aruba Networks Inc. 80,585 1,720 * Netlogic Microsystems Inc. 62,154 1,714 * Monster Worldwide Inc. 132,047 1,711 * Anixter International Inc. 31,567 1,704 * Quest Software Inc. 69,044 1,698 * International Rectifier Corp. 77,928 1,644 * TriQuint Semiconductor Inc. 170,984 1,641 * Viasat Inc. 39,617 1,629 Intersil Corp. Class A 136,315 1,594 * Ciena Corp. 102,012 1,588 * Microsemi Corp. 91,451 1,568 *,^ Veeco Instruments Inc. 44,386 1,548 * Progress Software Corp. 46,524 1,540 * GSI Commerce Inc. 61,655 1,523 * CACI International Inc. Class A 33,353 1,510 * Digital River Inc. 43,681 1,487 * Netezza Corp. 54,232 1,462 * Wright Express Corp. 40,620 1,451 * InterDigital Inc. 48,404 1,433 * Convergys Corp. 136,252 1,424 Sapient Corp. 118,321 1,416 * Arris Group Inc. 142,072 1,388 * Finisar Corp. 73,523 1,381 * Semtech Corp. 68,415 1,381 * ADC Telecommunications Inc. 106,854 1,354 * Omnivision Technologies Inc. 57,433 1,323 * Acxiom Corp. 83,412 1,323 * Lawson Software Inc. 154,085 1,305 * Plexus Corp. 44,453 1,305 * SuccessFactors Inc. 51,895 1,303 * Fairchild Semiconductor International Inc. Class A 138,385 1,301 * Unisys Corp. 46,595 1,300 * Blackboard Inc. 35,817 1,291 * Hittite Microwave Corp. 26,857 1,280 * Acme Packet Inc. 33,440 1,269 * Cirrus Logic Inc. 70,324 1,255 * Mentor Graphics Corp. 117,546 1,242 Fair Isaac Corp. 50,334 1,241 *,^ Ebix Inc. 52,584 1,233 * ArcSight Inc. 28,129 1,225 Syntel Inc. 27,460 1,222 Blackbaud Inc. 49,437 1,188 MAXIMUS Inc. 19,257 1,186 * j2 Global Communications Inc. 49,815 1,185 * CommVault Systems Inc. 45,213 1,177 * ValueClick Inc. 89,632 1,172 * Cymer Inc. 31,518 1,169 * TiVo Inc. 127,257 1,153 * Taleo Corp. Class A 39,498 1,145 * Benchmark Electronics Inc. 69,525 1,140 * ACI Worldwide Inc. 50,725 1,136 * AsiaInfo-Linkage Inc. 57,252 1,130 * Cavium Networks Inc. 39,163 1,126 * Infinera Corp. 96,055 1,121 * Coherent Inc. 27,835 1,114 * JDA Software Group Inc. 43,693 1,108 Earthlink Inc. 121,256 1,102 Cognex Corp. 41,086 1,102 * Euronet Worldwide Inc. 59,706 1,074 * Blue Coat Systems Inc. 43,993 1,058 *,^ Synaptics Inc. 37,393 1,052 * Littelfuse Inc. 24,058 1,051 * Integrated Device Technology Inc. 178,923 1,047 * Art Technology Group Inc. 248,801 1,028 * Checkpoint Systems Inc. 49,985 1,017 * Sanmina-SCI Corp. 82,888 1,001 * Manhattan Associates Inc. 33,835 993 * MicroStrategy Inc. Class A 11,363 984 * Netgear Inc. 36,397 983 * Tessera Technologies Inc. 53,125 983 * Advent Software Inc. 18,801 981 * DTS Inc. 25,298 966 * Oclaro Inc. 60,117 962 * L-1 Identity Solutions Inc. 81,863 960 * SRA International Inc. Class A 48,306 953 * MKS Instruments Inc. 52,419 942 Power Integrations Inc. 29,258 930 * Mantech International Corp. Class A 23,265 921 * Emulex Corp. 88,209 921 * Take-Two Interactive Software Inc. 89,382 906 Black Box Corp. 28,268 906 * Applied Micro Circuits Corp. 90,504 905 * Amkor Technology Inc. 136,964 900 * CSG Systems International Inc. 49,123 896 * Constant Contact Inc. 41,539 890 *,^ SunPower Corp. Class A 61,466 885 * Tyler Technologies Inc. 43,250 872 * OpenTable Inc. 12,670 863 * Forrester Research Inc. 25,903 857 * Isilon Systems Inc. 38,077 848 * Websense Inc. 47,587 844 * Comtech Telecommunications Corp. 30,817 843 * Tekelec 63,196 819 * Netscout Systems Inc. 39,752 815 * Cabot Microelectronics Corp. 25,113 808 * Insight Enterprises Inc. 51,603 807 * Harmonic Inc. 115,604 795 * FEI Co. 40,578 794 * Sonus Networks Inc. 223,520 789 * Scansource Inc. 28,358 787 * Brightpoint Inc. 112,383 786 * Epicor Software Corp. 87,412 760 * EchoStar Corp. Class A 39,754 759 * SAVVIS Inc. 35,913 757 * Advanced Energy Industries Inc. 57,894 756 * Actel Corp. 47,002 750 * Diodes Inc. 42,876 733 * Anadigics Inc. 120,193 732 * Entegris Inc. 155,198 725 * DealerTrack Holdings Inc. 42,319 723 * Ultimate Software Group Inc. 18,507 715 Pegasystems Inc. 22,647 703 * Fortinet Inc. 27,800 695 * Rofin-Sinar Technologies Inc. 27,247 692 * DG FastChannel Inc. 31,724 690 * Hypercom Corp. 105,762 687 * Internet Capital Group Inc. 62,024 684 * FARO Technologies Inc. 30,926 674 *,^ Power-One Inc. 73,405 667 * Bottomline Technologies Inc. 43,050 661 * Brooks Automation Inc. 97,828 656 * Avid Technology Inc. 49,024 643 Sycamore Networks Inc. 19,694 638 EPIQ Systems Inc. 51,948 637 * Sourcefire Inc. 22,064 636 * Lattice Semiconductor Corp. 133,916 636 * DivX Inc. 64,883 618 * SunPower Corp. Class B 44,055 611 * Limelight Networks Inc. 103,232 607 CTS Corp. 61,479 591 * Intermec Inc. 48,233 591 NIC Inc. 70,879 588 AVX Corp. 42,088 582 *,^ Sonic Solutions Inc. 50,976 580 * GT Solar International Inc. 69,261 580 iGate Corp. 31,589 573 Methode Electronics Inc. 62,951 572 * Radiant Systems Inc. 33,421 571 * Kulicke & Soffa Industries Inc. 92,122 570 * ATMI Inc. 38,247 568 * SYNNEX Corp. 20,054 564 * Electro Scientific Industries Inc. 49,817 553 * Energy Conversion Devices Inc. 106,973 537 * Loral Space & Communications Inc. 10,252 535 * comScore Inc. 22,696 534 * Interactive Intelligence Inc. 30,246 532 * Actuate Corp. 102,783 529 * Ceva Inc. 36,858 527 * Rogers Corp. 16,664 525 * TeleTech Holdings Inc. 35,179 522 * Universal Display Corp. 22,141 520 MTS Systems Corp. 16,550 513 Cohu Inc. 40,747 513 * Electronics for Imaging Inc. 41,007 497 * FormFactor Inc. 57,026 490 Heartland Payment Systems Inc. 31,966 487 * KVH Industries Inc. 32,029 481 * Verigy Ltd. 59,079 480 * Echelon Corp. 55,346 473 Park Electrochemical Corp. 17,950 473 * Anaren Inc. 27,984 470 * STEC Inc. 37,451 466 * Cogent Inc. 43,660 465 * Axcelis Technologies Inc. 238,137 460 * Ciber Inc. 152,690 460 * NetSuite Inc. 19,478 459 * ModusLink Global Solutions Inc. 72,274 459 * Monolithic Power Systems Inc. 28,088 459 DDi Corp. 49,358 456 Diamond Management & Technology Consultants Inc. Class A 36,147 452 * Integrated Silicon Solution Inc. 52,396 451 Daktronics Inc. 45,770 449 * Liquidity Services Inc. 28,012 448 * Aviat Networks Inc. 107,888 441 Molex Inc. 21,054 441 * Net 1 UEPS Technologies Inc. 37,953 439 United Online Inc. 74,096 424 * Knot Inc. 45,091 412 * Comverge Inc. 52,135 410 * Imation Corp. 43,605 407 * Cray Inc. 61,604 407 * LogMeIn Inc. 11,200 403 * Callidus Software Inc. 94,370 403 * RealNetworks Inc. 122,217 398 * Computer Task Group Inc. 51,824 396 * Agilysys Inc. 59,901 389 * Dice Holdings Inc. 45,907 389 * LTX-Credence Corp. 185,961 389 * Stratasys Inc. 13,721 380 * TTM Technologies Inc. 38,617 378 * OSI Systems Inc. 10,341 376 * Digi International Inc. 39,209 372 * Extreme Networks 119,004 370 * IPG Photonics Corp. 15,325 370 * IXYS Corp. 37,753 361 * Hackett Group Inc. 86,930 359 Micrel Inc. 36,361 359 Electro Rent Corp. 26,803 356 Keynote Systems Inc. 30,386 353 * Advanced Analogic Technologies Inc. 100,404 352 * Volterra Semiconductor Corp. 16,227 349 * RightNow Technologies Inc. 17,726 349 * Oplink Communications Inc. 17,301 343 * Multi-Fineline Electronix Inc. 15,523 341 * Kenexa Corp. 19,325 339 * Sigma Designs Inc. 29,334 337 * Infospace Inc. 38,415 333 * Novatel Wireless Inc. 42,033 331 * Kopin Corp. 92,167 327 Bel Fuse Inc. Class B 15,679 326 * Entropic Communications Inc. 33,635 323 * Quantum Corp. 152,134 323 * China Security & Surveillance Technology Inc. 56,145 312 * SolarWinds Inc. 17,978 310 * ExlService Holdings Inc. 15,860 308 * Smith Micro Software Inc. 30,859 307 * Lionbridge Technologies Inc. 71,020 305 * Cogo Group Inc. 49,000 303 * EMS Technologies Inc. 16,026 299 * Standard Microsystems Corp. 13,011 297 * DSP Group Inc. 41,552 291 * TNS Inc. 17,026 289 * Gerber Scientific Inc. 46,466 287 * Mercury Computer Systems Inc. 23,767 286 *,^ Evergreen Solar Inc. 384,548 282 * Zoran Corp. 36,095 276 * MIPS Technologies Inc. Class A 27,892 271 * Immersion Corp. 45,431 268 * THQ Inc. 63,782 256 * ActivIdentity Corp. 117,209 256 * LivePerson Inc. 29,813 250 * Openwave Systems Inc. 146,244 249 * NVE Corp. 5,775 248 * Internap Network Services Corp. 49,536 243 * Exar Corp. 40,090 240 American Software Inc. Class A 40,057 236 * Ixia 18,914 235 * Globecomm Systems Inc. 27,684 232 *,^ Rubicon Technology Inc. 10,201 231 * Compellent Technologies Inc. 12,535 228 Cass Information Systems Inc. 6,641 228 * Mindspeed Technologies Inc. 29,313 228 * FalconStor Software Inc. 72,439 222 * Silicon Image Inc. 45,871 219 * MoneyGram International Inc. 88,596 216 * Stamps.com Inc. 16,213 211 * Measurement Specialties Inc. 11,379 210 * DemandTec Inc. 22,155 208 * Newport Corp. 18,034 205 Keithley Instruments Inc. 9,460 203 * Vishay Precision Group Inc. 12,916 202 Renaissance Learning Inc. 19,631 200 * CalAmp Corp. 77,796 200 * BigBand Networks Inc. 69,711 198 * Terremark Worldwide Inc. 18,834 195 * Perficient Inc. 21,245 194 Opnet Technologies Inc. 10,666 194 * Nanometrics Inc. 12,155 183 * Silicon Graphics International Corp. 23,527 183 * Conexant Systems Inc. 110,585 181 * Integral Systems Inc. 24,283 179 * Unica Corp. 8,400 176 * Intevac Inc. 17,418 174 * Synchronoss Technologies Inc. 9,493 169 * LoopNet Inc. 13,986 166 *,^ Emcore Corp. 206,703 166 * FSI International Inc. 62,208 165 * Move Inc. 73,964 165 Marchex Inc. Class B 28,372 155 Imergent Inc. 30,993 153 * Supertex Inc. 6,817 151 * Ultratech Inc. 8,814 151 * Maxwell Technologies Inc. 9,989 146 * Vocus Inc. 7,836 145 * Global Cash Access Holdings Inc. 35,265 144 * AXT Inc. 21,700 144 * S1 Corp. 26,317 137 * LaserCard Corp. 28,524 137 * support.com Inc. 28,656 131 * LRAD Corp. 82,441 129 * Dot Hill Systems Corp. 90,146 126 * Hutchinson Technology Inc. 36,235 126 * Edgewater Technology Inc. 46,184 126 * Concurrent Computer Corp. 18,716 124 *,^ Microvision Inc. 56,255 123 * Spectrum Control Inc. 8,322 122 * Saba Software Inc. 22,394 122 * PC-Tel Inc. 19,282 118 * LoJack Corp. 30,792 118 * Magma Design Automation Inc. 31,132 115 * Dynamics Research Corp. 11,159 115 * Cyberoptics Corp. 12,617 115 Technitrol Inc. 25,898 114 * NU Horizons Electronics Corp. 16,256 113 * Hughes Communications Inc. 4,143 113 * Internet Brands Inc. Class A 8,358 111 * Radisys Corp. 11,734 111 * Aware Inc. 40,801 109 * Super Micro Computer Inc. 10,298 107 * Zygo Corp. 10,741 105 * SMART Modular Technologies WWH Inc. 17,305 104 * QuickLogic Corp. 20,338 104 * Network Equipment Technologies Inc. 29,565 102 * VASCO Data Security International Inc. 15,503 101 Evolving Systems Inc. 13,376 101 * Powerwave Technologies Inc. 55,133 100 * China Information Technology Inc. 20,107 98 * Autobytel Inc. 106,703 93 * Seachange International Inc. 11,978 89 * Presstek Inc. 40,414 89 * Cinedigm Digital Cinema Corp. Class A 66,166 88 * Reis Inc. 13,650 88 * TeleCommunication Systems Inc. Class A 22,329 87 * UTStarcom Inc. 39,498 86 * ShoreTel Inc. 17,242 86 * CPI International Inc. 6,000 84 * Rudolph Technologies Inc. 9,937 83 * Looksmart Ltd. 39,938 81 * AuthenTec Inc. 46,234 77 * KIT Digital Inc. 6,217 75 * SRS Labs Inc. 7,958 74 * Symmetricom Inc. 12,833 73 * Pericom Semiconductor Corp. 8,393 73 *,^ Wave Systems Corp. Class A 32,232 72 * Authentidate Holding Corp. 104,866 66 * Virtusa Corp. 6,800 66 * Photronics Inc. 12,399 66 * StarTek Inc. 15,286 64 TheStreet.com Inc. 22,202 62 * PROS Holdings Inc. 6,600 61 * Occam Networks Inc. 7,800 61 * MoSys Inc. 12,209 60 Ipass Inc. 48,300 59 * China TransInfo Technology Corp. 9,100 58 * Online Resources Corp. 12,493 55 * BTU International Inc. 8,000 55 * PC Connection Inc. 7,935 54 * PAR Technology Corp. 7,700 47 * Web.com Group Inc. 8,564 47 * Mattson Technology Inc. 17,005 47 * Ness Technologies Inc. 9,900 45 * Transwitch Corp. 16,332 44 * Ikanos Communications Inc. 36,043 43 * Trident Microsystems Inc. 23,681 40 * Phoenix Technologies Ltd. 10,207 40 * PRGX Global Inc. 6,968 40 * Rosetta Stone Inc. 1,800 38 * TechTeam Global Inc. 5,448 38 * Pixelworks Inc. 11,060 38 * PLX Technology Inc. 10,154 37 * EndWave Corp. 16,431 36 * RAE Systems Inc. 22,642 36 * Information Services Group Inc. 18,500 33 * WebMediaBrands Inc. 36,066 32 * Ditech Networks Inc. 23,701 31 * Planar Systems Inc. 13,595 31 Bel Fuse Inc. Class A 1,477 31 * Bsquare Corp. 9,265 31 * Rimage Corp. 1,873 31 * NCI Inc. Class A 1,600 30 * Westell Technologies Inc. Class A 12,309 28 Richardson Electronics Ltd. 2,516 26 * Tollgrade Communications Inc. 3,588 26 * Network Engines Inc. 17,619 26 * Rainmaker Systems Inc. 18,990 25 * GSE Systems Inc. 7,184 24 * Archipelago Learning Inc. 2,000 24 * Ramtron International Corp. 6,348 23 QAD Inc. 5,641 23 * Lantronix Inc. 6,945 23 * Viasystems Group Inc. 1,494 23 * X-Rite Inc. 5,944 23 * Zhone Technologies Inc. 10,380 22 * ORBCOMM Inc. 9,500 22 * Telular Corp. 7,011 21 * PDF Solutions Inc. 5,752 21 * Datalink Corp. 6,944 21 * Opnext Inc. 13,114 21 * HSW International Inc. 3,300 20 * Analysts International Corp. 8,684 20 * MEMSIC Inc. 7,934 19 * Frequency Electronics Inc. 3,183 19 * Digital Ally Inc. 9,000 17 * eLoyalty Corp. 2,159 15 * Comarco Inc. 6,417 14 * Zix Corp. 4,904 14 * Superconductor Technologies Inc. 7,694 13 * Vertro Inc. 4,827 13 * ID Systems Inc. 6,074 12 * Digital Angel Corp. 25,038 12 * Transact Technologies Inc. 1,434 11 * Spire Corp. 2,320 10 * Research Frontiers Inc. 2,434 10 * Identive Group Inc. 5,161 9 * Parkervision Inc. 7,288 5 * Selectica Inc. 809 4 * LeCroy Corp. 387 3 * iGO Inc. 1,228 2 * Management Network Group Inc. 579 2 * Wireless Telecom Group Inc. 1,279 1 * Veraz Networks Inc. 600 1 * ICx Technologies Inc. 100 1 * Innodata Isogen Inc. 200 1 * Market Leader Inc. 200  Materials (4.0%) EI du Pont de Nemours & Co. 989,108 44,134 Freeport-McMoRan Copper & Gold Inc. 472,273 40,327 Dow Chemical Co. 1,260,752 34,620 Newmont Mining Corp. 536,303 33,685 Praxair Inc. 333,993 30,146 Monsanto Co. 595,572 28,546 Air Products & Chemicals Inc. 231,815 19,199 Alcoa Inc. 1,114,407 13,495 PPG Industries Inc. 181,851 13,239 Nucor Corp. 344,836 13,173 Ecolab Inc. 255,408 12,959 Mosaic Co. 170,398 10,013 International Paper Co. 453,247 9,858 Cliffs Natural Resources Inc. 147,815 9,448 Sigma-Aldrich Corp. 132,803 8,019 Lubrizol Corp. 74,463 7,891 Sherwin-Williams Co. 101,797 7,649 CF Industries Holdings Inc. 77,723 7,422 United States Steel Corp. 156,858 6,877 Airgas Inc. 86,609 5,885 Eastman Chemical Co. 79,038 5,849 Ball Corp. 95,922 5,645 Celanese Corp. Class A 171,299 5,499 FMC Corp. 75,586 5,171 Vulcan Materials Co. 139,666 5,156 * Crown Holdings Inc. 177,277 5,081 * Owens-Illinois Inc. 180,488 5,064 * Pactiv Corp. 145,044 4,783 Walter Energy Inc. 58,582 4,762 MeadWestvaco Corp. 186,455 4,546 Allegheny Technologies Inc. 96,819 4,497 International Flavors & Fragrances Inc. 86,763 4,210 Albemarle Corp. 89,786 4,203 Ashland Inc. 80,911 3,946 Sealed Air Corp. 174,005 3,912 Bemis Co. Inc. 120,160 3,815 Nalco Holding Co. 150,873 3,803 Martin Marietta Materials Inc. 49,396 3,802 Sonoco Products Co. 109,530 3,663 Aptargroup Inc. 74,845 3,418 Valspar Corp. 103,081 3,283 Reliance Steel & Aluminum Co. 77,044 3,200 Steel Dynamics Inc. 226,526 3,196 Domtar Corp. 47,538 3,070 Cytec Industries Inc. 53,973 3,043 RPM International Inc. 141,714 2,823 Compass Minerals International Inc. 36,125 2,768 Royal Gold Inc. 55,312 2,757 Scotts Miracle-Gro Co. Class A 51,589 2,669 Packaging Corp. of America 113,669 2,634 Huntsman Corp. 210,692 2,436 * Allied Nevada Gold Corp. 86,706 2,298 * WR Grace & Co. 80,095 2,238 Cabot Corp. 68,489 2,231 * Solutia Inc. 133,681 2,142 Temple-Inland Inc. 112,615 2,101 Rock-Tenn Co. Class A 40,793 2,032 * Titanium Metals Corp. 98,904 1,974 Silgan Holdings Inc. 58,986 1,870 Commercial Metals Co. 125,792 1,823 * Rockwood Holdings Inc. 57,651 1,814 * Coeur d'Alene Mines Corp. 89,761 1,788 Olin Corp. 86,906 1,752 * Hecla Mining Co. 266,592 1,685 AK Steel Holding Corp. 121,084 1,672 Sensient Technologies Corp. 54,575 1,664 Carpenter Technology Corp. 48,480 1,634 NewMarket Corp. 14,147 1,608 Greif Inc. Class A 27,202 1,600 Balchem Corp. 42,146 1,301 * Intrepid Potash Inc. 49,676 1,295 * PolyOne Corp. 102,188 1,235 * Ferro Corp. 94,867 1,223 Minerals Technologies Inc. 20,733 1,222 Schnitzer Steel Industries Inc. 25,071 1,210 Arch Chemicals Inc. 33,825 1,187 Schweitzer-Mauduit International Inc. 20,248 1,181 Eagle Materials Inc. 46,812 1,109 HB Fuller Co. 53,960 1,072 Innophos Holdings Inc. 31,965 1,058 Worthington Industries Inc. 69,918 1,051 * Century Aluminum Co. 79,719 1,050 * Louisiana-Pacific Corp. 137,203 1,039 * OM Group Inc. 32,492 979 * RTI International Metals Inc. 31,610 968 Buckeye Technologies Inc. 65,081 957 * Calgon Carbon Corp. 63,849 926 * Brush Engineered Materials Inc. 31,763 903 * Clearwater Paper Corp. 11,824 900 Texas Industries Inc. 27,032 852 AMCOL International Corp. 31,968 837 * Stillwater Mining Co. 46,297 780 * Globe Specialty Metals Inc. 45,060 633 PH Glatfelter Co. 51,702 629 Westlake Chemical Corp. 20,205 605 Koppers Holdings Inc. 22,336 600 * General Moly Inc. 157,665 577 A Schulman Inc. 26,217 528 * Graphic Packaging Holding Co. 157,302 525 Stepan Co. 8,651 511 * US Gold Corp. 101,953 507 * AM Castle & Co. 37,983 503 Kaiser Aluminum Corp. 11,755 503 Hawkins Inc. 13,852 491 Quaker Chemical Corp. 13,689 446 Deltic Timber Corp. 9,732 436 * Georgia Gulf Corp. 24,633 402 Neenah Paper Inc. 26,378 401 * Omnova Solutions Inc. 55,515 399 * STR Holdings Inc. 18,368 396 Myers Industries Inc. 45,983 395 Haynes International Inc. 10,935 382 * Kraton Performance Polymers Inc. 14,000 380 * Innospec Inc. 24,603 375 American Vanguard Corp. 58,214 360 Zep Inc. 18,993 331 * Headwaters Inc. 85,059 306 * Mercer International Inc. 60,823 297 * Horsehead Holding Corp. 29,877 295 *,^ China Green Agriculture Inc. 33,340 293 * US Energy Corp. 63,038 286 Olympic Steel Inc. 12,103 278 * Wausau Paper Corp. 30,839 256 * Zoltek Cos. Inc. 26,084 253 * Landec Corp. 40,136 249 * Spartech Corp. 24,653 202 * LSB Industries Inc. 10,487 195 * Boise Inc. 28,852 187 * KapStone Paper and Packaging Corp. 14,668 178 *,^ Altair Nanotechnologies Inc. 272,669 169 *,^ China Agritech Inc. 10,018 116 * Universal Stainless & Alloy 4,711 116 Chase Corp. 7,279 106 * AEP Industries Inc. 3,419 81 * Nanophase Technologies Corp. 66,151 67 *,^ Flotek Industries Inc. 48,352 67 * China Direct Industries Inc. 55,098 67 * Ampal American Israel Class A 37,209 63 KMG Chemicals Inc. 4,300 61 * General Steel Holdings Inc. 20,670 56 *,^ Orient Paper Inc. 12,788 55 * Penford Corp. 10,007 46 * ADA-ES Inc. 9,200 45 * American Pacific Corp. 9,521 42 * Senomyx Inc. 9,700 39 *,^ China Precision Steel Inc. 23,637 38 * Yongye International Inc. 5,034 35 * United States Lime & Minerals Inc. 600 23 * Solitario Exploration & Royalty Corp. 10,000 23 * Gulf Resources Inc. 2,400 18 * Puda Coal Inc. 1,550 12 * Sutor Technology Group Ltd. 5,291 9 * Verso Paper Corp. 2,700 8 Telecommunication Services (3.0%) AT&T Inc. 6,449,534 184,457 Verizon Communications Inc. 3,085,843 100,568 * American Tower Corp. Class A 440,361 22,573 * Sprint Nextel Corp. 3,215,517 14,888 * Crown Castle International Corp. 317,808 14,031 CenturyLink Inc. 328,451 12,961 Qwest Communications International Inc. 1,708,486 10,712 Frontier Communications Corp. 1,068,185 8,727 * NII Holdings Inc. 183,046 7,523 Windstream Corp. 528,828 6,499 * SBA Communications Corp. Class A 121,315 4,889 Telephone & Data Systems Inc. 95,628 3,137 * tw telecom inc Class A 158,810 2,949 * MetroPCS Communications Inc. 270,241 2,827 * Syniverse Holdings Inc. 76,882 1,743 * Level 3 Communications Inc. 1,843,953 1,728 * AboveNet Inc. 17,581 916 * United States Cellular Corp. 19,491 896 * Leap Wireless International Inc. 70,735 874 Atlantic Tele-Network Inc. 17,036 839 Alaska Communications Systems Group Inc. 77,855 790 * Cincinnati Bell Inc. 288,029 769 * Clearwire Corp. Class A 90,230 730 NTELOS Holdings Corp. 42,740 723 Consolidated Communications Holdings Inc. 25,304 472 * General Communication Inc. Class A 45,071 449 * Premiere Global Services Inc. 63,069 447 * PAETEC Holding Corp. 106,204 436 Shenandoah Telecommunications Co. 23,104 420 * Cogent Communications Group Inc. 43,268 410 USA Mobility Inc. 21,150 339 * Vonage Holdings Corp. 121,632 310 * Cbeyond Inc. 23,323 299 * IDT Corp. Class B 16,167 288 * Neutral Tandem Inc. 22,381 267 * Global Crossing Ltd. 20,678 266 * ICO Global Communications Holdings Ltd. 146,260 240 HickoryTech Corp. 26,063 222 Telephone & Data Systems Inc. - Special Common Shares 7,633 216 * Iridium Communications Inc. 24,000 205 * 8x8 Inc. 93,343 201 * FiberTower Corp. 29,779 126 * Arbinet Corp. 10,783 79 * SureWest Communications 9,822 73 *,^ TerreStar Corp. 128,547 45 * IDT Corp. 552 8 Utilities (3.7%) Southern Co. 900,099 33,520 Exelon Corp. 721,081 30,704 Dominion Resources Inc. 650,619 28,406 Duke Energy Corp. 1,433,451 25,386 NextEra Energy Inc. 430,026 23,389 American Electric Power Co. Inc. 522,772 18,940 PG&E Corp. 406,397 18,459 Public Service Enterprise Group Inc. 552,255 18,269 Entergy Corp. 206,548 15,807 Consolidated Edison Inc. 307,732 14,839 Progress Energy Inc. 314,225 13,958 PPL Corp. 511,406 13,926 Sempra Energy 257,303 13,843 FirstEnergy Corp. 333,256 12,844 Edison International 338,343 11,636 Xcel Energy Inc. 502,374 11,540 DTE Energy Co. 183,825 8,443 * AES Corp. 739,895 8,398 Ameren Corp. 260,709 7,404 Wisconsin Energy Corp. 127,534 7,371 CenterPoint Energy Inc. 433,865 6,820 Constellation Energy Group Inc. 209,679 6,760 * NRG Energy Inc. 279,356 5,816 Northeast Utilities 192,539 5,693 NiSource Inc. 303,238 5,276 SCANA Corp. 128,947 5,199 Oneok Inc. 110,193 4,963 Pinnacle West Capital Corp. 118,300 4,882 * Calpine Corp. 388,893 4,842 NSTAR 116,526 4,585 Allegheny Energy Inc. 185,517 4,549 Pepco Holdings Inc. 244,242 4,543 CMS Energy Corp. 251,606 4,534 American Water Works Co. Inc. 191,180 4,449 Alliant Energy Corp. 121,146 4,404 Integrys Energy Group Inc. 83,990 4,373 OGE Energy Corp. 106,024 4,227 National Fuel Gas Co. 75,917 3,933 MDU Resources Group Inc. 195,373 3,898 TECO Energy Inc. 222,120 3,847 UGI Corp. 120,308 3,442 ITC Holdings Corp. 55,264 3,440 DPL Inc. 131,044 3,424 Energen Corp. 74,632 3,412 NV Energy Inc. 256,802 3,377 Questar Corp. 191,351 3,354 AGL Resources Inc. 85,767 3,290 Aqua America Inc. 149,675 3,053 Atmos Energy Corp. 102,658 3,003 Westar Energy Inc. 121,920 2,954 Great Plains Energy Inc. 149,325 2,822 Hawaiian Electric Industries Inc. 102,680 2,314 Nicor Inc. 49,920 2,287 Piedmont Natural Gas Co. Inc. 78,318 2,271 Vectren Corp. 85,010 2,199 WGL Holdings Inc. 55,877 2,111 Cleco Corp. 66,925 1,982 IDACORP Inc. 53,020 1,904 New Jersey Resources Corp. 45,528 1,786 Portland General Electric Co. 82,991 1,683 Southwest Gas Corp. 49,988 1,679 South Jersey Industries Inc. 32,994 1,632 * Mirant Corp. 159,511 1,589 UIL Holdings Corp. 52,526 1,479 Northwest Natural Gas Co. 29,336 1,392 * RRI Energy Inc. 389,282 1,382 Unisource Energy Corp. 39,820 1,331 Allete Inc. 35,175 1,281 Black Hills Corp. 41,067 1,281 Avista Corp. 60,524 1,264 * El Paso Electric Co. 48,205 1,146 NorthWestern Corp. 39,701 1,132 PNM Resources Inc. 95,509 1,088 MGE Energy Inc. 25,481 1,009 Laclede Group Inc. 28,415 978 Empire District Electric Co. 44,302 893 American States Water Co. 22,080 790 Otter Tail Corp. 37,415 763 CH Energy Group Inc. 16,596 733 California Water Service Group 19,097 706 Ormat Technologies Inc. 21,178 618 * Dynegy Inc. Class A 110,486 538 SJW Corp. 20,139 496 Connecticut Water Service Inc. 17,283 414 Chesapeake Utilities Corp. 8,911 323 Central Vermont Public Service Corp. 15,635 315 Maine & Maritimes Corp. 3,924 176 Middlesex Water Co. 9,152 154 * Cadiz Inc. 13,055 134 Unitil Corp. 5,113 112 Consolidated Water Co. Ltd. 11,813 112 *,^ China Natural Gas Inc. 7,600 45 York Water Co. 1,850 30 *,^ Raser Technologies Inc. 96,170 23 Delta Natural Gas Co. Inc. 700 22 Pennichuck Corp. 702 16 * Synthesis Energy Systems Inc. 15,100 14 Artesian Resources Corp. Class A 624 12 * Purecycle Corp. 2,610 7 Total Common Stocks (Cost $14,040,029) Market Value Coupon Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.261% 50,008,319 50,008 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.240% 12/30/10 1,000 999 4,5 Freddie Mac Discount Notes 0.230% 10/12/10 500 500 4,5 Freddie Mac Discount Notes 0.240% 3/14/11 3,000 2,997 4,5 Freddie Mac Discount Notes 0.271% 6/7/11 250 250 Total Temporary Cash Investments (Cost $54,754) Total Investments (100.0%) (Cost $14,094,783) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $37,289,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Includes $40,244,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $4,746,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 13,934,095   Temporary Cash Investments 50,008 4,746  Futures ContractsAssets 1 1   Futures ContractsLiabilities 1 (182)   Total 13,983,922 4,746  1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended September 30, 2010: Investments in Common Stocks ($000) Amount valued based on Level 3 Inputs Balance as of (December 31, 2009) 29 Total Sales (9) Net Realized Gain (Loss) (89) Change in Unrealized Appreciation (Depreciation) 69 Balance as of (September 30, 2010)  C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Russell 2000 Mini Index December 2010 73 4,924 192 S&P 500 Index December 2010 156 44,331 810 E-mini S&P 500 Index December 2010 50 2,842 17 S&P MidCap 400 Index December 2010 6 2,400 79 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2010, the cost of investment securities for tax purposes was $14,094,783,000. Net unrealized depreciation of investment securities for tax purposes was $105,934,000, consisting of unrealized gains of $1,663,453,000 on securities that had risen in value since their purchase and $1,769,387,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDINSTITUTIONAL INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD INSTITUTIONAL INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2010 VANGUARD INSTITUTIONAL INDEX FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 18, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
